Exhibit 10.1

Execution Version

 

 

 

NOTE PURCHASE AGREEMENT

Dated as of November 9, 2015

among

LSB INDUSTRIES, INC.,

as Issuer

THE GUARANTORS PARTY HERETO

and

LSB FUNDING LLC,

as Purchaser

12.0% Senior Secured Notes Due 2019

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

Article 1 Definitions and Incorporation by Reference

     1   

Section 1.01

 

Definitions

     1   

Section 1.02

 

Other Definitions

     28   

Section 1.03

 

Rules of Construction

     29   

Article 2 Purchase and sale of Notes; terms of notes

     30   

Section 2.01

 

Issuance of Notes

     30   

Section 2.02

 

Interest and Funding Fee

     30   

Section 2.03

 

Payment of Notes on Maturity

     31   

Section 2.04

 

Voluntary Redemption

     31   

Section 2.05

 

Mandatory Redemption

     31   

Section 2.06

 

Application of Redemptions

     32   

Section 2.07

 

Manner and Time of Payment

     32   

Section 2.08

 

Conditions to the Purchase of Notes

     32   

Section 2.09

 

Taxes

     33   

Section 2.10

 

Matters Applicable to Requests for Compensation

     36   

Article 3 Representation and warranties

     36   

Section 3.01

 

Disclosure

     36   

Section 3.02

 

No Material Adverse Change in Business

     37   

Section 3.03

 

Good Standing of the Company, the Guarantors and Subsidiaries

     37   

Section 3.04

 

Ownership of Subsidiaries

     37   

Section 3.05

 

No Registration Required

     37   

Section 3.06

 

Authority; Enforceability

     38   

Section 3.07

 

Collateral Documents, Financing Statements and Collateral

     38   

Section 3.08

 

Absence of Defaults or Conflicts

     39   

Section 3.09

 

Transactions with Affiliates

     39   

Section 3.10

 

Absence of Labor Disputes

     39   

Section 3.11

 

Litigation

     39   

Section 3.12

 

Solvency

     40   

Section 3.13

 

Intellectual Property; Licenses, Etc

     40   

Section 3.14

 

Approvals

     40   

Section 3.15

 

Possession of Licenses and Permits

     40   

Section 3.16

 

Title to Property

     41   

Section 3.17

 

Investment Company Act

     41   

Section 3.18

 

Environmental Laws

     41   

Section 3.19

 

Tax Returns

     42   

Section 3.20

 

Insurance

     42   

Section 3.21

 

Margin Requirements

     42   

Section 3.22

 

No Unlawful Payments

     42   

Section 3.23

 

Money Laundering Laws

     42   

Section 3.24

 

No Conflicts with Sanctions Laws

     43   

Section 3.25

 

ERISA Compliance

     43   

Section 3.26

 

No Restrictions on Dividends

     43   

Section 3.27

 

Brokers

     44   

Section 3.28

 

Other Pari Passu Lien Obligations

     44   

 

i



--------------------------------------------------------------------------------

Article 4 Covenants

     44   

Section 4.01

 

Payment of Notes

     44   

Section 4.02

 

Reports to Purchaser

     44   

Section 4.03

 

Limitation on Incurrence of Additional Indebtedness

     44   

Section 4.04

 

Limitation on Restricted Payments

     47   

Section 4.05

 

Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries

     50   

Section 4.06

 

Limitation on Asset Sales

     51   

Section 4.07

 

Limitation on Affiliate Transactions

     57   

Section 4.08

 

Conduct of Business

     58   

Section 4.09

 

Change of Control

     58   

Section 4.10

 

Limitation on Liens

     59   

Section 4.11

 

Limitation on Sale/Leaseback Transactions

     60   

Section 4.12

 

Future Guarantors

     60   

Section 4.13

 

Use of Proceeds

     61   

Section 4.14

 

Compliance Certificate

     61   

Section 4.15

 

Information Regarding Collateral

     61   

Section 4.16

 

Further Assurances and After-Acquired Property

     61   

Section 4.17

 

Further Instruments and Acts

     62   

Section 4.18

 

Post-Closing Obligations

     62   

Article 5 Surviving Entity

     63   

Section 5.01

 

Merger, Consolidation and Sale of Assets

     63   

Article 6 Defaults and Remedies

     65   

Section 6.01

 

Events of Default

     65   

Section 6.02

 

Acceleration

     67   

Section 6.03

 

Other Remedies

     68   

Section 6.04

 

Waiver of Past Defaults

     68   

Section 6.05

 

Priorities

     68   

Section 6.06

 

Undertaking for Costs

     68   

Section 6.07

 

Waiver of Stay or Extension Laws

     69   

Article 7 REIMBURSEMENT and indemnity

     69   

Article 8 Amendments

     69   

Section 8.01

 

Amendments, Etc

     69   

Section 8.02

 

Amendments of Security Documents Without Purchaser’s Consent

     69   

Article 9 Guarantees

     70   

Section 9.01

 

Guarantees

     70   

Section 9.02

 

Limitation on Liability

     71   

Section 9.03

 

Successors and Assigns

     71   

Section 9.04

 

No Waiver

     72   

Section 9.05

 

Modification

     72   

Section 9.06

 

Release of Guarantor

     72   

Section 9.07

 

Contribution

     72   

Article 10 Collateral

     72   

Section 10.01

 

Collateral and Security Documents

     72   

Section 10.02

 

Non-Impairment of Liens

     73   

 

ii



--------------------------------------------------------------------------------

Section 10.03

 

Release of Collateral

     73   

Section 10.04

 

Suits to Protect the Collateral

     74   

Section 10.05

 

Purchaser Protected

     74   

Section 10.06

 

Powers Exercisable by Receiver or Trustee

     74   

Section 10.07

 

Release Upon Termination of the Company’s Obligations

     74   

Section 10.08

 

Designations

     75   

Section 10.09

 

Limitation on Stock Collateral

     75   

Article 11 Miscellaneous

     76   

Section 11.01

 

Notices

     76   

Section 11.02

 

Legal Holidays

     76   

Section 11.03

 

Governing Law

     76   

Section 11.04

 

No Recourse Against Others

     76   

Section 11.05

 

Successors and Assigns

     76   

Section 11.06

 

Multiple Originals

     77   

Section 11.07

 

Table of Contents; Headings

     77   

Section 11.08

 

Electronic Transactions

     77   

Section 11.09

 

Intercreditor Agreement Governs

     77   

Section 11.10

 

Jurisdiction; Consent to Service of Process

     77   

Section 11.11

 

WAIVER OF JURY TRIAL

     78   

Article 12 Investment Representations; Restrictive Legend

     78   

Section 12.01

 

Investment Representations

     78   

Section 12.02

 

Restrictive Legend

     78   

 

Exhibit A  –  Form of Note Exhibit B  –  Form of Commitment Letter

 

Schedules:    Schedule 3.04    List of Subsidiaries Schedule 3.07(a)    List of
Mortgaged Properties Schedule 3.07(d)    List of Control Agreements Schedule
4.13    El Dorado Capital Expenditures

 

iii



--------------------------------------------------------------------------------

This NOTE PURCHASE AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of November 9,
2015 (the “Closing Date”), among LSB Industries, Inc., a Delaware corporation
(the “Company”), as issuer, the Guarantors (as defined herein) and LSB Funding
LLC (together with its successors and assigns, the “Purchaser”).

PRELIMINARY STATEMENTS

The Company has entered into (a) that certain Indenture dated as of August 7,
2013 (as amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof, the “Indenture”), by and among Company,
the Guarantors, and UMB Bank, n.a., a national banking association as trustee
(together with its successor and assigns in such capacity, the “Trustee”) and as
collateral agent (together with its successor and assigns in such capacity, the
“Notes Collateral Agent”), pursuant to which the Company has issued $425 million
of senior secured notes due 2019 (the “Indenture Notes”), which Indenture Notes
are guaranteed by the Guarantors and are secured by the “Security Documents” (as
defined in the Indenture).

The Purchaser has indicated its willingness to purchase the Notes (as defined
herein) on terms substantially the same (other than the interest rate applicable
thereto) as the Indenture Notes, provided that the Notes qualify as “Other Pari
Passu Lien Obligations” (as defined in the Indenture).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions.

“ABL Priority Collateral” means “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Company or at the time it merges or consolidates with or into the Company or
any of its Subsidiaries or assumed in connection with the acquisition of assets
from such Person and in each case not incurred by such Person in connection
with, or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary of the Company or such acquisition, merger or consolidation.

“Adjusted Treasury Rate” means, with respect to any redemption date, (i) the
yield, under the heading which represents the average for the immediately
preceding week, appearing in the most recently published statistical release
designated “H.15(519)” or any successor publication which is published weekly by
the Board of Governors of the Federal Reserve System and which establishes
yields on actively traded United States Treasury securities adjusted to constant
maturity under the caption “Treasury Constant Maturities”, for the maturity
corresponding to the Comparable Treasury Issue (if no maturity is within three
months before or after August 1, 2016, yields for the two published maturities
most closely corresponding to the Comparable Treasury Issue shall be determined
and the Adjusted Treasury Rate shall be interpolated or extrapolated from such
yields on a straight line basis, rounding to the nearest month) or (ii) if such
release (or any successor release) is not published during the week preceding
the calculation date or does not contain such yields, the rate per year equal to
the semi-annual equivalent yield to maturity of the Comparable Treasury Issue
(expressed as a percentage of its principal amount) equal to the Comparable
Treasury Price for such redemption date, in each case calculated on the third
business day immediately preceding the redemption date, plus 0.5%.

 

1



--------------------------------------------------------------------------------

“Adjusted VWAP” means the volume-weighted average rounded to three decimal
places of the stated yield of the trades of the Indenture Notes for each Trading
Day, as reported by TRACE using the Bloomberg Trade Recap (<QR>) function (or
its equivalent successor if such page is not available); provided that for
purposes of calculating volume, each trade greater than $1 million shall equal
$1 million.

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption (including FCPA and the Bribery
Act 2010 of the United Kingdom).

“Applicable Premium” means with respect to a Note at any redemption date, the
greater of (1) 1.00% of the principal amount of such Note and (2) the excess of
(if any) (A) the present value at such redemption date of (i) the redemption
price of such Note on August 1, 2016 (such redemption price being described in
the first paragraph of Section 2.04 exclusive of any accrued interest) plus
(ii) all required remaining scheduled interest payments due on such Note through
August 1, 2016 (but excluding accrued and unpaid interest to the redemption
date), computed using a discount rate equal to the Adjusted Treasury Rate, over
(B) the principal amount of such Note on such redemption date.

“Applicable Purchaser Office” means for the Purchaser’s office, branch or
affiliate designated to hold its Note and receive payments, as notified to the
Company or as otherwise specified in the assignment pursuant to which the
Purchaser became a party hereto, any of which offices may, subject to
Section 2.09(b), be changed by the Purchaser upon ten (10) days’ prior written
notice to the Company; provided, that, for the purposes of the definition of
“Excluded Taxes” and Section 2.09, any such change shall be deemed an
assignment.

“Asset Acquisition” means (1) an Investment by the Company or any Restricted
Subsidiary of the Company in any other Person pursuant to which such Person
shall become a Restricted Subsidiary of the Company or any Restricted Subsidiary
of the Company, or shall be merged with or into the Company or any Restricted
Subsidiary of the Company, or (2) the acquisition by the Company or any
Restricted Subsidiary of the Company of the assets of any Person (other than a
Restricted Subsidiary of the Company) which constitute all or substantially all
of the assets of such Person or comprises any division or line of business of
such Person or any other properties or assets of such Person other than in the
ordinary course of business.

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value by the Company or any of its
Restricted Subsidiaries to any Person other than the Company or a Restricted
Subsidiary of the Company of:

(1) any Capital Stock of any Restricted Subsidiary of the Company (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Company or a Restricted Subsidiary);

 

2



--------------------------------------------------------------------------------

(2) all or substantially all the assets of any division or line of business of
the Company or any Restricted Subsidiary; or

(3) any other property or assets of the Company or any Restricted Subsidiary of
the Company other than in the ordinary course of business

provided, however, that asset sales or other dispositions shall not include
(a) a transaction or series of related transactions for which the Company or its
Restricted Subsidiaries receive aggregate consideration of less than $2,500,000,
(b) the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Company as permitted under Section 5.01,
(c) any Restricted Payment permitted by Section 4.04, (d) the sale or discount,
in each case without recourse, of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof, (e) disposals or replacements of obsolete or worn out equipment, (f) a
disposition of cash or Cash Equivalents, and (g) the creation of a Lien (but not
the sale or other disposition of the property subject to such Lien).

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate borne
by the Indenture Notes, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended); provided, however, that if such Sale/Leaseback Transaction
results in a Capitalized Lease Obligation, the amount of Indebtedness
represented thereby shall be determined in accordance with the definition of
“Capitalized Lease Obligation”.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as of the fiscal year December 31, 2014 and
related consolidated statements of income and cash flows of the Company and its
Subsidiaries for the fiscal year ended December 31, 2014.

“Bank Collateral Agent” means Wells Fargo Foothill, Inc. and any successor under
the Credit Agreement, or if there is no Credit Agreement, the “Bank Collateral
Agent” designated pursuant to the terms of the Lenders Debt.

“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof.

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Purchaser.

“business day” means each day which is not a Legal Holiday.

“Capital Stock” means:

(1) with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock of such Person, and all options, warrants or other rights to
purchase or acquire any of the foregoing; and

 

3



--------------------------------------------------------------------------------

(2) with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing.

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Cash Equivalents” means:

(1) marketable direct obligations issued by, or unconditionally guaranteed by,
the U.S. Government or issued by any agency thereof and backed by the full faith
and credit of the United States, in each case maturing within one year from the
date of acquisition thereof;

(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Ratings Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”);

(3) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;

(4) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any State thereof or the District of Columbia
or any U.S. branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000;

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with any bank meeting the qualifications specified in clause (4) above; and

(6) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (5) above.

“Change of Control” means the occurrence of one or more of the following events:

(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act (a “Group”), together with any Affiliates thereof (whether
or not otherwise in compliance with the provisions of this Agreement);

(2) the approval by the holders of Capital Stock of the Company of any plan or
proposal for the liquidation or dissolution of the Company (whether or not
otherwise in compliance with the provisions of this Agreement);

 

4



--------------------------------------------------------------------------------

(3) any Person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Company;

(4) any merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company other than a transaction
following which holders of securities that represented 100% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Company immediately prior to such transaction (or other securities into
which such securities are converted as part of such merger or consolidation
transaction) own directly or indirectly at least a majority of the voting power
of the aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the surviving Person in such merger or consolidation
transaction immediately after such transaction and in substantially the same
proportion as before the transaction; or

(5) the replacement of a majority of the Board of Directors of the Company over
a two-year period from the directors who constituted the Board of Directors of
the Company at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board of Directors of the
Company then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved.

“Change in Law” means (a) the adoption or taking effect of any law, treaty,
order, policy, rule or regulation after the date of this Agreement, (b) any
change in any law, treaty, order, policy, rule or regulation or in the
interpretation or application thereof by any governmental authority after the
date of this Agreement or (c) compliance by the Purchaser with any guideline,
request or directive issued or made after the date hereof by any central bank or
other governmental or quasi-governmental authority (whether or not having the
force of law). It is understood and agreed that (x) the Dodd–Frank Wall Street
Reform and Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all applicable
law and regulations in connection therewith, all guidelines and directives in
connection therewith and any compliance by the Purchaser with any request or
directive relating thereto, and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case, for the purposes of this Agreement, be deemed to be
adopted subsequent to the date hereof, other than any such laws, regulations,
guidelines or directives with which the Purchaser is required to comply as of
the Closing Date.

“Cherokee Facility” means the Company’s facility in Cherokee, Alabama.

“Climate Control Business” means the Company’s climate control business segment.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all the properties and assets subject to the Liens created by
the Security Documents.

“Collateral Account” means one or more deposit accounts or securities accounts
under the control of the Trustee or the Notes Collateral Agent holding only the
proceeds of any sale or disposition of any Notes Priority Collateral.

“Commission” means the Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

“Commitment Letter” means the commitment letter executed by the Company (or an
affiliate thereof acceptable to the Purchaser) and the Purchaser providing a
binding commitment of the Company (or such affiliate) to issue the Purchaser
Preferred Stock in the form attached hereto as Exhibit B.

“Commodity Agreement” means any commodity swap agreement, commodity cap
agreement or commodity collar agreement or other similar agreement or
arrangement designed to protect against fluctuations in commodity prices.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

“Company” means the party named as such in this Agreement until a successor
replaces it and, thereafter, means each applicable successor.

“Company Documents” means all contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject.

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the remaining term of
the Notes from the redemption date to August 1, 2016, that would be utilized, at
the time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of a maturity most nearly equal
to August 1, 2016.

“Comparable Treasury Price” means, with respect to any redemption date, if
clause (ii) of the Adjusted Treasury Rate is applicable, the average of three,
or such lesser number as is obtained by the Purchaser, Reference Treasury Dealer
Quotations for such redemption date.

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of:

(1) Consolidated Net Income; and

(2) to the extent Consolidated Net Income has been reduced thereby:

(a) all income taxes of such Person and its Restricted Subsidiaries paid or
accrued in accordance with GAAP for such period;

(b) Consolidated Interest Expense; and

(c) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period, all as determined on a consolidated
basis for such Person and its Restricted Subsidiaries in accordance with GAAP.

Notwithstanding the foregoing, the provision for income taxes of, and the
Consolidated Non-cash Charges of, a Restricted Subsidiary shall be added to
Consolidated Net Income to compute Consolidated EBITDA only to the extent (and
in the same proportion, including by reason of minority interests) that the net
income or loss of such Restricted Subsidiary was included in calculating
Consolidated Net Income.

 

6



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio for which financial statements are available (the “Transaction Date”) to
Consolidated Fixed Charges of such Person for the Four Quarter Period. In
addition to and without limitation of the foregoing, for purposes of this
definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

(1) the incurrence or repayment of any Indebtedness of such Person or any of its
Restricted Subsidiaries (and the application of the proceeds thereof) giving
rise to the need to make such calculation and any incurrence or repayment of
other Indebtedness (and the application of the proceeds thereof), other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to working capital facilities, occurring
during the Four Quarter Period or at any time subsequent to the last day of the
Four Quarter Period and on or prior to the Transaction Date, as if such
incurrence or repayment, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Four Quarter Period; and

(2) any asset sales or other dispositions or Asset Acquisitions (including,
without limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Indebtedness and also including any Consolidated EBITDA (including any pro forma
expense and cost reductions calculated on a basis consistent with Regulation S-X
under the Exchange Act) attributable to the assets which are the subject of the
Asset Acquisition or asset sale or other disposition during the Four Quarter
Period) occurring during the Four Quarter Period or at any time subsequent to
the last day of the Four Quarter Period and on or prior to the Transaction Date,
as if such asset sale or other disposition or Asset Acquisition (including the
incurrence, assumption or liability for any such Acquired Indebtedness) occurred
on the first day of the Four Quarter Period. If such Person or any of its
Restricted Subsidiaries directly or indirectly guarantees Indebtedness of a
third Person, the preceding sentence shall give effect to the incurrence of such
guaranteed Indebtedness as if such Person or any Restricted Subsidiary of such
Person had directly incurred or otherwise assumed such guaranteed Indebtedness.

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio”:

(1) interest on outstanding Indebtedness determined on a fluctuating basis as of
the Transaction Date and which shall continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on the Transaction Date; and

(2) notwithstanding clause (1) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to Interest Swap Obligations, shall be deemed to accrue at the rate per annum
resulting after giving effect to the operation of such agreements.

 

7



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of:

(1) Consolidated Interest Expense; plus

(2) the product of (A) the amount of all dividend payments on any series of
Preferred Stock of such Person and, to the extent permitted under this
Agreement, its Restricted Subsidiaries (other than dividends paid in Qualified
Capital Stock and other than dividends paid by a Restricted Subsidiary of such
Person to such Person or to a Restricted Subsidiary of such Person) paid,
accrued or scheduled to be paid or accrued during such period times (B) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current effective consolidated federal, state and local income
tax rate of such Person, expressed as a decimal.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

(1) the aggregate of the interest expense of such Person and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation: (a) any amortization of debt discount
and amortization or write-off of deferred financing costs; (b) the net costs
under Interest Swap Obligations; (c) all capitalized interest; and (d) the
interest portion of any deferred payment obligation;

(2) the interest component of Capitalized Lease Obligations, the interest
portion of rent expense associated with Attributable Debt in respect of the
relevant lease giving rise thereto, determined as if such lease were a
capitalized lease in accordance with GAAP, and the interest component of any
deferred payment obligations, in each case paid, accrued and/or scheduled to be
paid or accrued by such Person and its Restricted Subsidiaries during such
period as determined on a consolidated basis in accordance with GAAP;

(3) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

(4) net payments pursuant to Interest Swap Obligations; and

(5) interest accruing on any Indebtedness of any other Person to the extent such
Indebtedness is Guaranteed by (or secured by a Lien on the assets of) the
Company or any Restricted Subsidiary.

“Consolidated Leverage Ratio” means, with respect to any Person, as of any date
of determination the ratio of (1) the aggregate amount of Indebtedness of the
Company and its Restricted Subsidiaries as of such date of determination to
(2) the aggregate amount of Consolidated EBITDA for the Four Quarter Period, in
each case with such pro forma adjustments to the aggregate amount of
Indebtedness of the Company and its Restricted Subsidiaries and Consolidated
EBITDA as are consistent with the pro forma adjustment provisions set forth in
the definition of Consolidated Fixed Charge Coverage Ratio.

“Consolidated Net Income” means, with respect to any Person (“referent Person”),
for any period, the aggregate net income (or loss) of such Person and its
Restricted Subsidiaries for such period on a consolidated basis, determined in
accordance with GAAP; provided that there shall be excluded therefrom:

(1) after-tax gains (or losses) from Asset Sales or abandonments or reserves
relating thereto;

 

8



--------------------------------------------------------------------------------

(2) after-tax items classified as extraordinary or nonrecurring gains (or
losses);

(3) the net income (but not loss) of any Restricted Subsidiary (other than any
Guarantor) of the referent Person to the extent that the declaration of
dividends or similar distributions by that Restricted Subsidiary of that income
is restricted by a contract, operation of law or otherwise, except that:

(a) subject to the exclusion contained in clause (1) above, the Company’s equity
in the net income of any such Restricted Subsidiary for such period shall be
included in such Consolidated Net Income (to the extent not already included
therein) up to the aggregate amount of cash actually distributed by such
Restricted Subsidiary during such period to the Company or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution paid to another Restricted Subsidiary, to the
limitation contained in this clause); and

(b) the Company’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included (to the extent not already included therein) in
determining such Consolidated Net Income;

(4) the net income of any Person, other than a Restricted Subsidiary of the
referent Person, except to the extent of cash dividends or distributions paid to
the referent Person or to a Restricted Subsidiary of the referent Person by such
Person;

(5) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of Consolidated Net Income accrued
at any time following the Issue Date;

(6) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued);

(7) any net after-tax gain (or loss) attributable to the early retirement or
conversion of Indebtedness;

(8) any net gain or loss attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments;

(9) the cumulative effect of a change in accounting principles; and

(10) in the case of a successor to the referent Person by consolidation or
merger or as a transferee of the referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets.

Notwithstanding the foregoing, for the purpose of Section 4.04 only, there shall
be excluded from Consolidated Net Income any repurchases, repayments or
redemptions of Investments, proceeds realized on the sale of Investments or
return of capital to the Company or a Restricted Subsidiary to the extent such
repurchases, repayments, redemptions, proceeds or returns increase the amount of
Restricted Payments permitted under such Section pursuant to
Section 4.04(a)(iii)(5).

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such Person and its Restricted Subsidiaries reducing Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (excluding any such charges
constituting an extraordinary item or loss or any such charge which requires an
accrual of or a reserve for cash charges for any future period).

 

9



--------------------------------------------------------------------------------

“Consolidated Secured Indebtedness” means, as of any date of determination, an
amount equal to the Consolidated Total Indebtedness as of such date that is then
secured by Liens on property or assets of the Company or any Restricted
Subsidiary plus, the aggregate additional Indebtedness that the Company could
incur as of such date pursuant to Section 4.03(b)(ii).

“Consolidated Secured Leverage Ratio” means, with respect to any Person, as of
any date of determination the ratio of (1) Consolidated Secured Indebtedness to
(2) the aggregate amount of Consolidated EBITDA for the Four Quarter Period, in
each case with such pro forma adjustments to Consolidated Secured Indebtedness
and Consolidated EBITDA as are consistent with the pro forma adjustment
provisions set forth in the definition of Consolidated Fixed Charge Coverage
Ratio; provided, however, that for purposes of the calculation of the
Consolidated Secured Leverage Ratio, in connection with the incurrence of any
Lien pursuant to clause (20) of the definition of “Permitted Liens”, the Company
or its Restricted Subsidiaries may elect, pursuant to an Officers’ Certificate
delivered to the Purchaser, to treat all or any portion of the commitment under
any Indebtedness which is to be secured by such Lien as being incurred at such
time and any subsequent incurrence of Indebtedness under such commitment shall
not be deemed, for purposes of this calculation, to be an incurrence at such
subsequent time.

“Consolidated Total Indebtedness” means, as of any date determination, an amount
equal to the aggregate amount of all outstanding Indebtedness of the Company and
its Restricted Subsidiaries on a consolidated basis.

“Credit Agreement” means that certain Second Amended and Restated Loan and
Security Agreement, dated December 31, 2013, by and among the Company and each
of its subsidiaries party thereto, the lenders party thereto and Wells Fargo
Capital Finance, LLC, as arranger and administrative agent, together with the
related documents thereto (including, without limitation, any guarantee
agreements and security documents), in each case as such agreements have been or
may be amended (including any amendment and restatement thereof), supplemented
or otherwise modified from time to time, including one or more credit
agreements, loan agreements, indentures or similar agreements extending the
maturity of, refinancing, replacing, renewing or otherwise restructuring
(including increasing the amount of available borrowings thereunder or adding
Restricted Subsidiaries of the Company as additional borrowers or guarantors
thereunder) all or any portion of the Indebtedness under such agreement or
agreements or any successor or replacement agreement or agreements and whether
by the same or any other agent, lender or group of lenders.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Company or any Restricted Subsidiary of the Company against fluctuations in
currency values.

“Default” means an event or condition the occurrence of which is, or with the
lapse of time or the giving of notice or both would be, an Event of Default.

“Default Rate” means, at any time, an annual rate of interest rate equal to the
sum of (a) the then applicable interest rate under Section 2.02(a) plus
(b) 1.0% per annum.

“Discharge of ABL Obligations” means “Discharge of ABL Obligations” as defined
in the Intercreditor Agreement.

 

10



--------------------------------------------------------------------------------

“Disclosure Letter” means the Company’s disclosure letter to the Purchaser dated
as of the Closing Date.

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control), matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the sole option of the holder
thereof on or prior to the final maturity date of the Notes; provided, however,
that any Capital Stock that would not constitute Disqualified Capital Stock but
for provisions thereof giving holders thereof the right to require such Person
to purchase or redeem such Capital Stock upon the occurrence of an “asset sale”
or “change of control” occurring prior to the first anniversary after the final
maturity date of the Notes shall not constitute Disqualified Capital Stock if:

(1) the “asset sale” or “change of control” provisions applicable to such
Capital Stock are not more favorable to the holders of such Capital Stock than
the terms applicable to the Notes under Section 4.06 and Section 4.09; and

(2) any such requirement only becomes operative after compliance with such terms
applicable to the Notes, including the purchase of any Notes required to be
purchased pursuant thereto.

“Enforceability Exceptions” means, with respect to any obligation, limitations
on enforcement of such obligation by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

“Excluded Assets” means the collective reference to:

(1) any fee-owned real property with a fair market value equal to or less than
$10,000,000 (other than any real property that serves as collateral for the
Indenture Notes);

(2) all leasehold interests in real property;

(3) motor vehicles, airplanes and other assets subject to certificates of title;

(4) except as expressly provided in the Security Documents, letter of credit
rights and commercial tort claims;

(5) any governmental licenses or state or local franchises, charters and
authorizations to the extent a security interest is prohibited or restricted
thereby;

(6) pledges and security interests prohibited or restricted by applicable law
(including any requirement to obtain the consent of any governmental authority
or third party);

(7) any lease, license or agreement or any property subject to such agreement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or create a right of termination in
favor of any other party thereto or otherwise require consent thereunder (after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law) (including, for the avoidance of doubt,
the collateral securing the Secured Equipment Note), other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable law notwithstanding such
prohibition;

 

11



--------------------------------------------------------------------------------

(8) any assets to the extent a security interest in such assets would reasonably
be expected to result in material adverse tax consequences as reasonably
determined by the Company;

(9) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;

(10) stock and assets of Unrestricted Subsidiaries;

(11) interests in joint ventures and non-wholly owned subsidiaries which cannot
be pledged without the consent of third parties after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law;

(12) Capital Stock representing voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary;

(13) rolling stock;

(14) property and assets of Zena;

(15) with respect to the Notes Priority Collateral, general intangibles (other
than those equity interest of each limited liability company, limited
partnership or other business entity that is a Restricted Subsidiary);

(16) with respect to the Notes Priority Collateral, intellectual property;

(17) assets where the cost of obtaining a security interest therein exceeds the
practical benefit to the relevant Secured Parties afforded thereby; and

(18) the Nitric Acid Supply, Operating and Maintenance Agreement (the “Bayer
Agreement”) by and among El Dorado Nitrogen, L.P., El Dorado Chemical Company
(as guarantor) and Bayer MaterialScience, LLC, dated effective October 23, 2008,
as amended and as may be substituted therefor, and all proceeds thereof.

“Excluded Taxes” means (a) with respect to the Purchaser and any other recipient
of any payment to be made by or on account of any Notes Obligation (any of the
foregoing, a “Recipient”), taxes (including any additions to tax, penalties and
interest) imposed on its net income or net profits (however denominated),
franchise taxes, branch profits taxes, or any similar taxes imposed in lieu
thereof, by the jurisdiction (or any political subdivision thereof) under the
applicable laws of which the Purchaser is resident or deemed to be resident, is
organized, maintains an Applicable Purchaser Office, or carries on business or
is deemed to carry on business to which such payment relates, or with which such
Recipient otherwise has a present or former connection (other than any
connection arising from such Recipient solely having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Notes Document, or sold or assigned an interest in
any Note or Notes Document), (b) any withholding tax that is imposed by the
United States on amounts payable to a Recipient under the law in effect at the
time such Recipient becomes a party to this Agreement or designates a new
Applicable

 

12



--------------------------------------------------------------------------------

Purchaser Office (except to the extent that, pursuant to Section 2.09, amounts
with respect to such Taxes were payable to such Recipient immediately before it
changed its Applicable Purchaser Office), (c) any Tax attributable to the
Purchaser’s failure or inability to comply with Section 2.09(f) and (d) any
United States federal withholding tax imposed pursuant to FATCA, provided that
clause (b) shall not apply to the extent that the indemnity payments or
additional amounts the Purchaser would be entitled to receive (without regard to
clause (b)) do not exceed the indemnity payment or additional amounts that the
Person making the assignment, participation or transfer to the Purchaser would
have been entitled to receive in the absence of such assignment, participation
or transfer (it being understood and agreed, for the avoidance of doubt, that
any withholding tax imposed on the Purchaser as a result of a Change in Law
(other than any Treasury regulation or administrative pronouncement implementing
FATCA) occurring after the time the Purchaser became a party to this Agreement
(or designates a new Applicable Purchaser Office) shall not be an Excluded Tax
under clause (b)).

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Company acting reasonably
and in good faith and shall be evidenced by a Board Resolution of the Board of
Directors of the Company delivered to the Purchaser.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any intergovernmental agreements entered into
pursuant to the foregoing and any agreements under Section 1471(b) of the Code.

“FCPA” means the Foreign Corrupt Practice Act of 1977, as amended.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized or existing under the laws of the United States,
any State thereof of the District of Columbia, and any Subsidiary of such
Subsidiary.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, which are in effect as of the Closing Date, except with
respect to any reports or financial information required to be delivered
pursuant to Section 4.02, which shall be prepared in accordance with GAAP as in
effect on the date thereof.

“Grantor” means the Company and the Guarantors.

“Guarantee” means a guarantee of the Notes by a Guarantor.

“Guarantee Agreement” means a joinder to this Agreement, in a form reasonably
satisfactory to the Purchaser, pursuant to which a Guarantor guarantees the
Company’s obligations with respect to the Notes on the terms provided for in
this Agreement.

“Guarantor” means (1) the Restricted Subsidiaries of the Company on the Closing
Date and (2) each of the Company’s Restricted Subsidiaries that in the future
executes a Guarantee Agreement in which such Restricted Subsidiary agrees to be
bound by the terms of this Agreement as a Guarantor; provided that any Person
constituting a Guarantor as described above shall cease to constitute a
Guarantor when its respective Guarantee is released in accordance with the terms
of this Agreement.

 

13



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, any Interest Swap
Obligations and the obligations of such Person under any Commodity Agreement or
Currency Agreement.

“Indebtedness” means with respect to any Person, without duplication:

(1) all Obligations of such Person for borrowed money;

(2) all Obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3) all Capitalized Lease Obligations of such Person and all Attributable Debt
in respect of Sale/Leaseback Transactions entered into by such Person;

(4) all Obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all Obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business that are not
overdue by 90 days or more or are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted);

(5) all Obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
Obligations described in clauses (1) through (4) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth business day following payment on the letter
of credit);

(6) guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (1) through (5) above and clause (8) below;

(7) all Obligations of any other Person of the type referred to in clauses
(1) through (6) above which are secured by any Lien on any property or asset of
such Person, the amount of such Obligation being deemed to be the lesser of the
fair market value of such property or asset or the amount of the Obligation so
secured;

(8) all net Hedging Obligations of such Person (the amount of any such
obligations to be equal at any time to the termination value of such agreement
or arrangement giving rise to such obligation that would be payable by such
Person at such time); and

(9) all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in connection with the purchase by the Company or
any Restricted Subsidiary of any business, the term “Indebtedness” shall exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all obligations as described above; provided, however,
that in the case of Indebtedness sold at a discount, the amount of such
Indebtedness at any time shall be the accreted value thereof at such time.

“Indenture Documents” means “Notes Documents” as defined in the Indenture.

“Indenture Obligations” means any Indebtedness or other Obligations under the
Indenture, the Indenture Notes or the other Indenture Documents.

“Independent Financial Advisor” means an investment banking firm, accounting
firm or appraisal firm of national standing:

(1) which does not, and whose directors, officers and employees or Affiliates do
not, have a direct or indirect financial interest in the Company; and

(2) which, in the judgment of the Board of Directors of the Company, is
otherwise independent and qualified to perform the task for which it is to be
engaged.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Issue Date, among the Bank Collateral Agent, the Notes Collateral Agent, the
Company and each Guarantor, as joined by the Purchaser on the date hereof
pursuant to the Intercreditor Joinder, and as the same may be further amended
from time to time in accordance with this Agreement.

“Intercreditor Joinder” means a joinder to the Intercreditor Agreement executed
by the Company and the Notes Collateral Agent in form and substance reasonably
satisfactory to the Purchaser.

“Interest Payment Date” means (a) February 1st and August 1st of each calendar
year and (b) the Maturity Date.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investment” means, with respect to any Person, any direct or indirect advance,
loan or other extension of credit (including, without limitation, a guarantee)
or capital contribution to (by means of any transfer of cash or other property
to others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures

 

15



--------------------------------------------------------------------------------

or other securities or evidences of Indebtedness issued by, any other Person.
“Investment” shall exclude extensions of trade credit by the Company and its
Restricted Subsidiaries on commercially reasonable terms in accordance with
normal trade practices of the Company or such Restricted Subsidiary, as the case
may be. If the Company or any Restricted Subsidiary of the Company sells or
otherwise disposes of any Common Stock of any direct or indirect Restricted
Subsidiary of the Company such that, after giving effect to any such sale or
disposition, the Company no longer owns, directly or indirectly, greater than
50% of the outstanding Common Stock of such Restricted Subsidiary, the Company
shall be deemed to have made an Investment on the date of any such sale or
disposition equal to the fair market value of the Common Stock of such
Restricted Subsidiary not sold or disposed of. Except as otherwise provided for
herein, the amount of an Investment shall be its fair market value at the time
the Investment is made and without giving effect to subsequent changes in value.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Issue Date” means “Issue Date” as defined in the Indenture.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions are not required to be open in the State of New York.

“Lenders Debt” means all Obligations and all amounts owing, due or secured under
the terms of the Credit Agreement or any other Credit Agreement security
document, whether now existing or arising hereafter, including all principal,
premium, interest, fees, attorneys’ fees, costs, charges, expenses or
reimbursement obligations, obligations to post cash collateral in respect of
letters of credit, certain cash management services or indemnities in respect
thereof, any other indemnities or guarantees, and all other amounts payable
under or secured by any Credit Agreement security document (including, in each
case, all Obligations thereunder, certain cash management services and all
amounts accruing on or after the commencement of any insolvency proceeding
relating to any Grantor, or that would have accrued or become due under the
terms of the Credit Agreement security document but for the effect of the
insolvency proceeding and irrespective of whether a claim for all or any portion
of such amounts is allowable or allowed in such insolvency proceeding).

“Lien” means any lien (statutory or otherwise), mortgage or deed of trust,
charge, pledge, lien, security interest, assignment, easement, hypothecation,
claim, preference, priority or other encumbrance upon or with respect to any
priority of any kind (including any conditional sale, capital lease or other
title retention agreement, any leases in the nature thereof) real or personal,
moveable or immovable, now owned or hereafter acquired; provided, however, that
in no event shall an operating lease be deemed to constitute a Lien. A Person
shall be deemed to own subject to a Lien any property which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capitalized Lease Obligation or other title retention agreement.

“Major Asset Sale” means any of the following asset sales:

(a) a sale of all or substantially all of the assets comprising the Cherokee
Facility;

(b) a sale of all or substantially all of the assets comprising the Pryor
Facility; and

(c) a sale of all or substantially all of the assets comprising the Climate
Control Business.

 

16



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or other), results of operations, business, properties, management or
prospects of the Company and its Subsidiaries taken as a whole, whether or not
arising in the ordinary course of business, (b) the ability of the Company and
the Guarantors to perform their respective material obligations under this
Agreement and the other Notes Documents or (c) the material rights of or
benefits available to the Purchaser under this Agreement and the other Notes
Documents.

“Maturity Date” means August 1, 2019.

“Mortgages” means, with respect to fee-owned real property listed on
Schedule 3.07(a) hereto, mortgages, deeds of trust or deeds or similar
instruments granted in favor of the Purchaser to secure the Notes Obligations in
form and substance reasonably satisfactory to the Purchaser, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“Net Cash Proceeds” means, with respect to any Asset Sale, the proceeds in the
form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Company or any of its Restricted Subsidiaries from such Asset Sale net of:

(1) reasonable out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees
and sales commissions);

(2) taxes paid or payable after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements;

(3) repayment of Indebtedness that is secured by the property or assets that are
the subject of such Asset Sale, in accordance with the terms of any Lien upon or
other security agreement of any kind with respect to such assets, or which must
by its terms, or in order to obtain a necessary consent to such Asset Sale, or
by applicable law, be repaid out of the proceeds from such Asset Sale; and

(4) appropriate amounts to be provided by the Company or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against
any liabilities associated with such Asset Sale and retained by the Company or
any Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale.

“Note” or “Notes” means one or more promissory notes substantially in the form
attached hereto as Exhibit A, payable to the Purchaser or its registered nominee
as specified in Article II, and bearing interest and maturing as provided in
this Agreement.

“Notes Documents” means the Notes, the Guarantees, this Agreement, the Security
Documents and the Intercreditor Agreement.

“Notes Obligations” means any Indebtedness or other Obligations under the Notes
or the other Notes Documents.

“Notes Priority Collateral” means “Notes Priority Collateral” as defined in the
Intercreditor Agreement.

 

17



--------------------------------------------------------------------------------

“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities payable
under the documentation governing any Indebtedness.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Asset
Control.

“Officer” means the Chairman of the Board, the President, any Vice President,
the Treasurer or the Secretary of the Company.

“Officers’ Certificate” means a certificate signed by two Officers.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Purchaser. The counsel may be an employee of or counsel to the
Company.

“Organizational Documents” means (a) in the case of a corporation, its charter
and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.

“Other Pari Passu Lien Obligations” means “Other Pari Passu Lien Obligations” as
defined in the Indenture, including the Notes Obligations.

“Pari Passu Lien Priority” means, relative to specified Indebtedness, having
equal Lien priority on specified Collateral and either subject to the
Intercreditor Agreement on a substantially identical basis as the holders of
such specified Indebtedness or subject to intercreditor agreements providing
holders of the Indebtedness intended to have Pari Passu Lien Priority with
substantially the same rights and obligations that the holders of such specified
Indebtedness have pursuant to the Intercreditor Agreement as to the specified
Collateral.

“Permitted Collateral Liens” means:

(1) Liens securing the Indenture Obligations and Refinancing Indebtedness with
respect to such Indenture Obligations; provided that such Liens have Pari Passu
Lien Priority with respect to the Collateral;

(2) Liens existing on the Issue Date (other than Liens specified in clause (1)
above or securing Lenders Debt);

(3) Liens described in clauses (1), (2), (3), (4), (5), (6), (7), (8), (10),
(13), (15), (16), (17), (18), (19), (20) and (22) of the definition of Permitted
Liens;

(4) Liens securing any Other Pari Passu Lien Obligations (other than the Notes
Obligations) incurred pursuant to Section 4.03; provided, however, that at the
time of incurrence of such Other Pari Passu Lien Obligations and after giving
pro forma effect thereto, the Consolidated Secured Leverage Ratio would be no
greater than 2.75 to 1.00; and

 

18



--------------------------------------------------------------------------------

(5) Liens on the Notes Priority Collateral in favor of any collateral agent
relating to such collateral agent’s administrative expenses with respect to the
Notes Priority Collateral.

“Permitted Investments” means:

(1) Investments by the Company or any Restricted Subsidiary of the Company in
any Person that is or will become immediately after such Investment a Restricted
Subsidiary of the Company or that will merge or consolidate into the Company or
a Restricted Subsidiary of the Company; provided, however, that the primary
business of such Person is a Related Business;

(2) Investments in the Company by any Restricted Subsidiary of the Company;
provided that any Indebtedness evidencing such Investment and held by a
Restricted Subsidiary that is not a Guarantor is unsecured and subordinated,
pursuant to a written agreement, to the Company’s obligations under the Notes
and this Agreement;

(3) investments in cash and Cash Equivalents;

(4) loans and advances to employees, directors and officers of the Company and
its Restricted Subsidiaries in the ordinary course of business for bona fide
business purposes not in excess of $5,000,000 at any one time outstanding;

(5) Currency Agreements and Interest Swap Obligations entered into in the
ordinary course of the Company’s or its Restricted Subsidiaries’ businesses and
otherwise in compliance with this Agreement;

(6) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in good faith settlement of
delinquent obligations of such trade creditors or customers;

(7) Investments made by the Company or its Restricted Subsidiaries as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 4.06;

(8) Investments represented by guarantees that are otherwise permitted under
this Agreement;

(9) Investments the payment for which is Qualified Capital Stock of the Company;

(10) joint ventures to the extent such Investments, when taken together with all
other Investments made pursuant to this clause (10) (including the fair market
value of any assets transferred thereto), do not exceed $35,000,000; provided,
however, that at the time of, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof;

(11) receivables owing to the Company or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or any such Restricted
Subsidiary deems reasonable under the circumstances;

 

19



--------------------------------------------------------------------------------

(12) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(13) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Company or any Restricted Subsidiary;

(14) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Company or any Restricted
Subsidiary or in satisfaction of judgments; and

(15) additional Investments not to exceed $50,000,000 at any one time
outstanding.

“Permitted Liens” means the following types of Liens:

(1) Liens for taxes, assessments or governmental charges or claims either
(a) not delinquent or (b) contested in good faith by appropriate proceedings and
as to which the Company or its Restricted Subsidiaries shall have set aside on
its books such reserves as may be required pursuant to GAAP;

(2) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith, if such reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made in respect thereof;

(3) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(4) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;

(5) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries;

(6) any interest or title of a lessor under any Capitalized Lease Obligation;
provided that such Liens do not extend to any property or assets which is not
leased property subject to such Capitalized Lease Obligation;

(7) Liens securing (a) Purchase Money Indebtedness incurred in the ordinary
course of business pursuant to Section 4.03(b)(v); provided, however, that
(i) such Purchase Money Indebtedness shall not exceed the purchase price or
other cost of such property or equipment and shall not be secured by any
property or equipment of the Company or any Restricted Subsidiary of the Company
other than the property and equipment so acquired and (ii) the Lien securing
such Purchase Money Indebtedness shall be created within 90 days of such
acquisition and (b) the Secured Equipment Note;

 

20



--------------------------------------------------------------------------------

(8) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(9) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;

(10) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Company or
any of its Restricted Subsidiaries, including rights of offset and set-off;

(11) Liens securing Interest Swap Obligations which Interest Swap Obligations
relate to Indebtedness that is otherwise permitted under this Agreement;

(12) Liens securing Indebtedness under Currency Agreements;

(13) Liens securing Acquired Indebtedness incurred in accordance with
Section 4.03; provided that:

(a) such Liens secured such Acquired Indebtedness at the time of and prior to
the incurrence of such Acquired Indebtedness by the Company or a Restricted
Subsidiary of the Company and were not granted in connection with, or in
anticipation of, the incurrence of such Acquired Indebtedness by the Company or
a Restricted Subsidiary of the Company; and

(b) such Liens do not extend to or cover any property or assets of the Company
or of any of its Restricted Subsidiaries other than the property or assets that
secured the Acquired Indebtedness prior to the time such Indebtedness became
Acquired Indebtedness of the Company or a Restricted Subsidiary of the Company
and are no more favorable to the lienholders than those securing the Acquired
Indebtedness prior to the incurrence of such Acquired Indebtedness by the
Company or a Restricted Subsidiary of the Company;

(14) Liens on assets of a Restricted Subsidiary of the Company that is not a
Guarantor to secure Indebtedness of such Restricted Subsidiary that is otherwise
permitted under this Agreement;

(15) leases, subleases, licenses and sublicenses granted to others that do not
materially interfere with the ordinary cause of business of the Company and its
Restricted Subsidiaries;

(16) banker’s Liens, rights of setoff and similar Liens with respect to cash and
Cash Equivalents on deposit in one or more bank accounts in the ordinary course
of business;

(17) Liens arising from filing Uniform Commercial Code financing statements
regarding operating leases entered into by such Person in the ordinary course of
business;

(18) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods;

 

21



--------------------------------------------------------------------------------

(19) Liens securing the Notes Obligations;

(20) Liens securing Indebtedness incurred pursuant to Section 4.03(b)(iii);
provided, that such Indebtedness shall not be secured by any property or other
assets of the Company or any of its Restricted Subsidiaries other than such
property or assets whose acquisition or development is financed by such
Indebtedness;

(21) other Liens securing Indebtedness; provided, however, that at the time of
incurrence after giving pro forma effect thereto, the Consolidated Secured
Leverage Ratio would be no greater than 2.0 to 1.0; and

(22) Liens on the Collateral in favor of any collateral agent relating to such
collateral agent’s administrative expenses with respect to the Collateral.

“Person” means an individual, partnership, corporation, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof or any other entity.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

“principal” of a Note means the principal of the Note plus the premium, if any,
payable on the Note which is due or overdue or is to become due at the relevant
time.

“Pryor Facility” means the Company’s facility in Pryor, Oklahoma.

“Public Equity Offering” means an underwritten public offering of Qualified
Capital Stock of the Company by the Company pursuant to a registration statement
filed with the Commission in accordance with the Securities Act. Notwithstanding
the foregoing, the term “Public Equity Offering” shall not include:

(1) any issuance and sale with respect to common stock registered on Form S-4 or
Form S-8; or

(2) any issuance and sale to any Subsidiary of the Company.

“Purchase Money Indebtedness” means Indebtedness of the Company and its
Restricted Subsidiaries incurred in the normal course of business:

(1) consisting of the deferred purchase price of property, conditional sale
obligations, obligations under any title retention agreement, other purchase
money obligations and obligations in respect of industrial revenue bonds or
similar Indebtedness, in each case where the maturity of such Indebtedness does
not exceed the anticipated useful life of the asset being financed; and

(2) incurred to finance the acquisition by the Company or a Restricted
Subsidiary of such asset, including additions and improvements, in the ordinary
course of business

provided, however, that any Lien arising in connection with any such
Indebtedness shall be limited to the specific asset being financed or, in the
case of real property or fixtures, including additions and improvements, the
real property on which such asset is attached; provided further, however, that
such Indebtedness is incurred within 180 days after such acquisition of such
assets.

 

22



--------------------------------------------------------------------------------

“Purchaser Preferred Stock” means that certain preferred stock of the Company
contemplated to be issued to the Purchaser or one or more of its affiliates
after the Closing Date for an aggregate cash purchase price of up to
$260,000,000 pursuant to the Commitment Letter.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock; provided, however, that such Capital Stock shall not be deemed
Qualified Capital Stock to the extent sold to a Subsidiary of such Person or
financed, directly or indirectly, using funds:

(1) borrowed from such Person or any Subsidiary of such Person; or

(2) contributed, extended, guaranteed or advanced by such Person or any
Subsidiary of such Person (including, in respect of any employee stock ownership
or benefit plan).

Unless otherwise specified, Qualified Capital stock refers to Qualified Capital
Stock of the Company.

“Quotation Agent” means the Reference Treasury Dealer selected by the Purchaser
after consultation with the Company.

“Reference Treasury Dealer” means Wells Fargo Securities, LLC and its successors
and assigns and two other nationally recognized investment banking firms
selected by the Company that are primary U.S. Government securities dealers.

“Reference Treasury Dealer Quotations” means with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Purchaser, of the bid and asked prices for the Comparable Treasury Issue,
expressed in each case as a percentage of its principal amount, quoted in
writing to the Purchaser by such Reference Treasury Dealer at 5:00 p.m., New
York City time, on the third business day immediately preceding such redemption
date.

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means any Refinancing by the Company or any
Restricted Subsidiary of the Company of Indebtedness incurred in accordance with
Section 4.03 (other than pursuant to Section 4.03(b)(ii), (iii), (v), (vi),
(vii), (viii), (ix), (xii), or (xiv)) in each case that does not:

(1) result in an increase in the aggregate principal amount of Indebtedness of
such Person as of the date of such proposed Refinancing (plus the amount of any
premium required to be paid under the terms of the instrument governing such
Indebtedness and plus the amount of reasonable expenses incurred by the Company
in connection with such Refinancing); or

(2) create Indebtedness with: (a) a Weighted Average Life to Maturity that is
less than the Weighted Average Life to Maturity of the Indebtedness being
Refinanced; or (b) a final maturity earlier than the final maturity of the
Indebtedness being Refinanced; provided that (x) if such Indebtedness being
Refinanced is Indebtedness solely of the Company (and is not otherwise
guaranteed by a Restricted Subsidiary of the Company), then such Refinancing
Indebtedness shall be Indebtedness solely of the Company and (y) if such
Indebtedness being Refinanced is subordinate or junior to the Notes or any
Guarantee, then such Refinancing Indebtedness shall be subordinate to the Notes
or such Guarantee, as the case may be, at least to the same extent and in the
same manner as the Indebtedness being Refinanced;

 

23



--------------------------------------------------------------------------------

provided further, however, that Refinancing Indebtedness shall not include
(i) Indebtedness of a Subsidiary that Refinances Indebtedness of the Company or
(ii) Indebtedness of the Company or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.

“Related Businesses” means any businesses which are the same, similar, ancillary
or reasonably related to the businesses in which the Company and its Restricted
Subsidiaries are engaged on the Closing Date.

“Repayment Event” means any event or condition which, either immediately or with
notice or passage of time or both, (i) gives the holder of any bond, note,
debenture or other evidence of Indebtedness (or any Person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such Indebtedness by the Company or any Subsidiary of the
Company, or (ii) gives any counterparty (or any Person acting on such
counterparty’s behalf) under any swap agreement, hedging agreement or similar
agreement or instrument to which the Company or any Subsidiary of the Company is
a party the right to liquidate or accelerate the payment obligations or
designate an early termination date under such agreement or instrument, as the
case may be.

“Restricted Payment” with respect to any Person means:

(1) the declaration or payment of any dividend or making of any distribution
(including any payment in connection with any merger or consolidation involving
such Person) or similar payments on or in respect of shares of the Company’s
Capital Stock to holders of such Capital Stock (other than (a) dividends or
distributions payable in Qualified Capital Stock of the Company, (b) dividends
or distributions payable solely to the Company or a Restricted Subsidiary and
(c) pro rata dividends or other distributions made by a Subsidiary that is not a
Wholly Owned Subsidiary to minority stockholders (or owners of an equivalent
interest in the case of a Subsidiary that is an entity other than a
corporation));

(2) the purchase, redemption or other acquisition or retirement for value of any
Capital Stock of the Company held by any Person (other than by a Restricted
Subsidiary) or of any Capital Stock of a Restricted Subsidiary held by any
Affiliate of the Company (other than by a Restricted Subsidiary), including in
connection with any merger or consolidation and including the exercise of any
option to exchange any Capital Stock (other than into Qualified Capital Stock of
the Company);

(3) the making of any principal payment on, the purchase, defeasance,
redemption, prepayment, decrease or other acquisition or retirement for value,
prior to any scheduled final maturity, scheduled repayment or scheduled sinking
fund payment, of any Subordinated Indebtedness of the Company or any Guarantors
(other than (a) from the Company or a Restricted Subsidiary or (b) the payment,
purchase, defeasance, redemption, prepayment, decrease or other acquisition or
retirement for value, prior to any scheduled final maturity, scheduled repayment
or scheduled sinking fund payment, in each case due within one year of the date
of such payment, purchase, defeasance, redemption, prepayment, decrease or other
acquisition or retirement); or

(4) the making of any Investment (other than Permitted Investments).

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or a Restricted Subsidiary on the Issue Date or thereafter acquired
by the Company or a Restricted Subsidiary whereby the Company or a Restricted
Subsidiary transfers such property to a Person and the Company or a Restricted
Subsidiary leases it from such Person.

 

24



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, territory or region which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the U.S. Government,
the UNSC, the European Union, HMT or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Secured Equipment Note” means the note evidencing the loan made pursuant to
that certain Business Loan Agreement dated as of May 15, 2013, between Chemical
Properties L.L.C. and CrossFirst Bank.

“Secured Indebtedness” means any Indebtedness of the Company or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Parties” means, with respect to any Security Document, each Person
benefiting from a security interest in or Lien on collateral provided
thereunder, whether directly or through a collateral agent.

“Securities” means “Securities” as defined in the Indenture.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.

“Securities Holder” means “Holder” or “Securityholder” as defined in the
Indenture.

“Security Agreement” means that certain Security Agreement dated as of August 7,
2013, by and among the Company, the Guarantors and the Notes Collateral Agent,
as amended, restated, supplemented or otherwise modified from time to time.

“Security Documents” means the security agreements, pledge agreements,
mortgages, collateral assignments, deeds of trust, deeds to secure debt,
Security Joinder, and related agreements, as amended, supplemented, restated,
renewed, refunded, replaced, restructured, repaid, refinanced or otherwise
modified from time to time, creating the security interests in the Collateral in
favor of the Notes Collateral Agent for the benefit of the Purchaser, the
Securities Holders and the other relevant Secured Parties, as the case may be,
as contemplated by this Agreement.

“Security Joinder” means a joinder to the Security Agreement executed by the
Company, the Guarantors and the Notes Collateral Agent in form and substance
reasonably satisfactory to the Purchaser.

“Series B Preferred Stock” means the Company’s 12% cumulative convertible
preferred stock, $100 par value and a liquidation preference of $100 per share
on 20,000 shares issued and outstanding on the Issue Date, convertible, in whole
or in part, into shares of the Company’s Common Stock.

“Series D Preferred Stock” means the Company’s 6% cumulative convertible
preferred stock, no par value and a liquidation preference of $1.00 per share on
1,000,000 shares issued and outstanding on the Issue Date, convertible, in whole
or in part, into shares of the Company’s Common Stock.

“Significant Subsidiary” with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Exchange Act.

 

25



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness of the Company or any Guarantor
that is subordinated or junior in right of payment to the Notes or the Guarantee
of such Guarantor, as the case may be.

“Subsidiary”, with respect to any Person, means:

(1) any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly, by
such Person; or

(2) any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.

“Termination Event” means any event or condition which gives any Person the
right, either immediately or with notice or passage of time or both, to
terminate or limit (in whole or in part) any Company Documents or any rights of
the Company, or any of its Subsidiaries thereunder, including, without
limitation, upon the occurrence of a change of control of the Company or any
Guarantor or other similar events.

“Total Assets” means, as of any date of determination, the total assets of the
Company and its Restricted Subsidiaries as shown on the most recently prepared
consolidated balance sheet of the Company as of the end of the most recent
fiscal quarter for which such balance sheet is available, prepared on a
consolidated basis in accordance with GAAP, with such pro forma adjustments for
transactions consummated on or prior to or simultaneously with the date of the
calculation as are consistent with the pro forma adjustment provisions set forth
in the definition of Consolidated Fixed Charge Coverage Ratio.

“Trading Day” means any day on which the Common Stock of the Company is traded
on the NYSE, or, if the NYSE is not the principal trading market for the Common
Stock of the Company, then on the principal securities exchange or securities
market on which the Common Stock of the Company is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock of the Company
is scheduled to trade on such exchange or market for less than 4.5 hours or any
day that the Common Stock of the Company is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time).

“U.S. Dollar Equivalent” means with respect to any monetary amount in a currency
other than U.S. dollars, at any time for determination thereof, the amount of
U.S. dollars obtained by converting such foreign currency involved in such
computation into U.S. dollars at the spot rate for the purchase of U.S. dollars
with the applicable foreign currency as published in The Wall Street Journal in
the “Exchange Rates” column under the heading “Currency Trading” on the date two
business days prior to such determination.

Except as described under Section 4.03, whenever it is necessary to determine
whether the Company has complied with any covenant in this Agreement or that a
Default or Event of Default has occurred and an amount is expressed in a
currency other than U.S. dollars, such amount shall be treated as the
U.S. Dollar Equivalent determined as of the date such amount is initially
determined in such currency.

“Unaudited Financial Statements” means the unaudited quarterly consolidated
balance sheets and related quarterly consolidated statements of income and cash
flows of the Company and its Subsidiaries for each fiscal quarter during 2015
for which such financial statements are available before the Closing Date.

 

26



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as from time to time
in effect in the State of New York.

“Unrestricted Subsidiary” of any Person means:

(1) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, the Company or any other Subsidiary of the Company that is not a
Subsidiary of the Subsidiary to be so designated; provided that:

(1) the Company certifies to the Purchaser that such designation complies with
Section 4.04;

(2) each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Company or any of its Restricted Subsidiaries; and

(3) each Subsidiary to be so designated and each of its Subsidiaries shall have
been or will promptly be designated an “unrestricted subsidiary” (or otherwise
not be subject to the covenants) under the Indenture Documents and the documents
constituting Other Pari Passu Lien Obligations (and will remain so designated
thereunder).

For purposes of making the determination of whether any such designation of a
Subsidiary as an Unrestricted Subsidiary complies with Section 4.04, the portion
of the fair market value of the net assets of such Subsidiary of the Company at
the time that such Subsidiary is designated as an Unrestricted Subsidiary that
is represented by the interest of the Company and its Restricted Subsidiaries in
such Subsidiary, in each case as determined in good faith by the Board of
Directors of the Company, shall be deemed to be an Investment. Such designation
shall be permitted only if such Investment would be permitted at such time under
Section 4.04.

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary only if:

(1) immediately after giving effect to such designation, the Company is able to
incur at least $1.00 of additional Indebtedness (other than Indebtedness
permitted to be incurred under Section 4.03(b)) in compliance with Section 4.03;
and

(2) immediately before and immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing.

 

27



--------------------------------------------------------------------------------

Any such designation by the Board of Directors shall be evidenced to the
Purchaser by promptly filing with the Purchaser a copy of the Board Resolution
giving effect to such designation and an Officers’ Certificate certifying that
such designation complied with the foregoing provisions.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the total of
the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment by (2) the then outstanding
aggregate principal amount of such Indebtedness.

“Wholly Owned Subsidiary” means a Restricted Subsidiary all the Capital Stock of
which (other than directors’ qualifying shares) is owned by the Company or one
or more other Wholly Owned Subsidiaries.

“Yield-to-Worst” means the lowest potential yield that can be received on the
Indenture Notes without the Company committing a default under the Indenture.

“Zena Agreements” means that certain Promissory Note, dated February 1, 2013, in
the principal face amount of $35,000,000, executed by Zena Energy L.L.C.
(“Zena”) in favor of International Bank of Commerce (“IBC”), and that certain
Leasehold Mortgage, Security Agreement, Assignment and Fixture Filing, dated
February 1, 2013 from Zena to IBC, in each case entered into in connection with
the acquisition or development of working interests in certain natural gas
properties, together with the related documents thereto, in each case as such
agreements may be amended (including any amendment and restatement thereof),
supplemented or otherwise modified from time to time, including one or more
promissory notes, credit agreements, loan agreements, indentures or similar
agreements extending the maturity of, refinancing, replacing, renewing or
otherwise restructuring all or any portion of the Indebtedness under such
agreement or agreements or any successor or replacement agreement or agreements
and whether by the same or any other lender or group of lenders.

Section 1.02 Other Definitions.

 

Term

   Defined in
Section

“Acceptable Commitment”

   4.06(I)(b)(4)

“Affiliate Transaction”

   4.07(a)

“Bankruptcy Law”

   6.01

“Change of Control Offer”

   4.09(a)

“Change of Control Payment Date”

   4.09(b)(iii)

“Custodian”

   6.01

“Environmental Laws”

   3.18

“Event of Default”

   6.01

“Funding Fee”

   2.02(e)

“Governmental Licenses”

   3.18

“Guaranteed Obligations”

   9.01

“Hazardous Materials”

   3.18

“HMT”

   3.24

“incur”

   4.03(a)

“Increased Amount”

   4.10(d)

“Indenture”

   Preliminary
Statements

 

28



--------------------------------------------------------------------------------

Term

   Defined in
Section

“Indenture Notes”

   Preliminary
Statements

“Initial Lien”

   4.10(a)

“IP Rights”

   3.13

“Lenders Debt”

   10.08

“Money Laundering Laws”

   3.23

“Mortgaged Property”

   3.07(a)

“Mortgaged Properties”

   3.07(a)

“Net ABL Proceeds Offer”

   4.06(II)(c)

“Net ABL Proceeds Offer Amount”

   4.06(II)(c)

“Net ABL Proceeds Offer Trigger Date”

   4.06(II)(c)

“Net Proceeds Offer”

   4.06(I)(c)

“Net Proceeds Offer Amount”

   4.06(I)(c)

“Net Proceeds Offer Trigger Date”

   4.06(I)(c)

“Non-ABL Priority Collateral”

   4.06(I)(a)

“Non-Cash Consideration”

   4.06(I)(a)(2)(b)

“Notes Collateral Agent”

   Preliminary
Statements

“Notice of Default”

   6.01

“Offer Period”

   4.06(V)

“Offer Payment Date”

   4.06(V)

“Other Taxes”

   2.09(b)

“Plan”

   3.25

“Permitted Encumbrances”

   3.07(c)

“Permitted Exceptions”

   3.07(a)

“Personal Property Collateral”

   3.07(c)

“Reference Date”

   4.04(a)(3)(b)

“Replacement Assets”

   4.06(I)(b)(2)

“Sanctions”

   3.24

“Solvent”

   3.12

“Surviving Entity”

   5.01(a)(i)(B)

“Taxes”

   2.09(a)

“Trustee”

   Preliminary
Statements

“UNSC”

   3.24

Section 1.03 Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) “including” means including without limitation;

 

29



--------------------------------------------------------------------------------

(e) words in the singular include the plural and words in the plural include the
singular;

(f) unsecured Indebtedness shall not be deemed to be subordinate or junior to
Secured Indebtedness merely by virtue of its nature as unsecured Indebtedness;

(g) Secured Indebtedness shall not be deemed to be subordinate or junior to any
other Secured Indebtedness merely because it has a junior priority with respect
to the same collateral;

(h) the principal amount of any noninterest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the Company dated such date prepared in accordance with GAAP;
and

(i) the principal amount of any Preferred Stock shall be (i) the maximum
liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater.

ARTICLE 2

PURCHASE AND SALE OF NOTES; TERMS OF NOTES

Section 2.01 Issuance of Notes. On the Closing Date, subject to the terms and
conditions of this Agreement, the Company agrees to sell and, on the basis of
the representations and warranties set forth herein, the Purchaser hereby agrees
to purchase one or more Notes in an aggregate principal amount of $50,000,000
for a purchase price equal to 100% of such aggregate principal amount. The
Company agrees to repay the Notes in accordance with the terms and conditions of
this Agreement and the Notes.

Section 2.02 Interest and Funding Fee.

(a) Except as otherwise provided in this Section 2.02, from and including the
Closing Date the unpaid principal amount of the Notes shall accrue interest at
an annual rate equal to 12.0% per annum, such interest to be payable in cash in
the manner specified in Section 2.07; provided, in the event the Purchaser gives
notice to the Company, no later than December 1, 2015, that the Yield-to-Worst
on the Indenture Notes increased to greater than 13.5% per annum (calculated
based on the Adjusted VWAP for the ten (10) Trading Days from and including
November 6, 2015; provided that if no trades occur on any such Trading Day, such
Trading Day is excluded from the calculation, without extension of the
calculation period), together with reasonably detailed calculations thereof, the
interest rate on the Notes shall be increased, effective as of the Closing Date,
by an amount equal to the difference between such Yield-to-Worst and 13.5%;
provided, in no event shall the interest rate on the Notes exceed 13.5% per
annum.

(b) Notwithstanding clause (a) above, upon the occurrence of an Event of Default
hereunder and for so long as such Event of Default is continuing, at the
election of the Purchaser, the amount of interest accruing on overdue principal,
interest and other fee or amount payable in respect of the Notes Obligations
shall increase to the Default Rate; provided, however, that such Default Rate
shall automatically apply without an election by the Purchaser in the event of
an Event of Default pursuant to Section 6.01(h) or (i). Interest at the Default
Rate shall be payable on demand or, in the absence of demand, on the next
applicable Interest Payment Date.

(c) Interest shall be payable with respect to the Notes in arrears on each
Interest Payment Date and upon any redemption of the Notes (to the extent of
accrued interest on the principal amount of the Notes so redeemed).

 

30



--------------------------------------------------------------------------------

(d) Interest on the Notes shall be computed on the basis of a 360-day year
comprised of 12 30-day months. In computing such interest, the Closing Date
shall be included and the date of payment shall be excluded. In addition, all
computations of interest on the Notes by the Purchaser shall be presumed to be
correct absent manifest error.

(e) On the Closing Date, the Company shall pay to the Purchaser a funding fee
(the “Funding Fee”) equal to 2.0% of the aggregate principal amount of the Notes
issued by the Company and purchased by the Purchaser on the Closing Date.

Section 2.03 Payment of Notes on Maturity. The unpaid principal amount of the
Notes unpaid, plus all accrued and unpaid interest thereon and all other Notes
Obligations that are then due and owing, shall be paid in full in cash on the
Maturity Date.

Section 2.04 Voluntary Redemption.

(a) Except as described in clauses (b) and (c) below, the Notes shall not be
redeemable before August 1, 2016. On or after such date, the Company shall be
entitled to redeem the Notes at its option, in whole or in part, upon not less
than 30 nor more than 60 days’ notice, at the following redemption prices
(expressed as percentages of the principal amount thereof), plus accrued and
unpaid interest to the redemption date, if redeemed during the twelve-month
period commencing on August 1 of the year set forth below:

 

Year

   Percentage  

2016

     106.000 % 

2017

     103.000 % 

2018 and thereafter

     100.000 % 

(b) In addition, at any time, or from time to time, on or prior to August 1,
2016, the Company shall be entitled, at its option, to use the net cash proceeds
of one or more Public Equity Offerings to redeem up to 35% of the aggregate
principal amount of the Notes at a redemption price of 112.00% of the principal
amount thereof plus accrued and unpaid interest thereon, if any, to the date of
redemption; provided that:

(i) at least 65% of the aggregate principal amount of Notes remains outstanding
immediately after any such redemption; and

(ii) the Company makes such redemption not more than 90 days after the
consummation of any such Public Equity Offering.

(c) Prior to August 1, 2016, the Company shall be entitled at its option to
redeem some or all of the Notes at a redemption price equal to 100% of the
principal amount of the Notes plus the Applicable Premium as of, and accrued and
unpaid interest to, the redemption date.

(d) Notice of any redemption shall be mailed to the Purchaser by first-class
mail at least 30 but not more than 60 days before the redemption date.

Section 2.05 Mandatory Redemption. If properly elected by the Purchaser in
connection with any Net Proceeds Offer, Net ABL Proceeds Offer, or Change of
Control Offer, the Company shall redeem the Notes in accordance with Sections
4.06 and 4.09, as applicable.

 

31



--------------------------------------------------------------------------------

Section 2.06 Application of Redemptions. All redemptions (whether voluntary,
mandatory or otherwise) shall include (a) the payment in cash of accrued and
unpaid interest on the principal amount of the Notes redeemed, and (b) any
premium due under Section 2.04, and shall be applied first to such premium,
second to payment of accrued interest and third to principal.

Section 2.07 Manner and Time of Payment. All payments by the Company of
principal, interest and any premiums and fees and expenses under the Notes or
this Agreement shall be made without defense (other than defense of payment or
performance), set-off or counterclaim, and delivered to the Purchaser not later
than 3:00 p.m. Central time on the date such payment is due by wire transfer of
immediately available funds to the such accounts as the Purchaser designates in
writing to the Company from time to time; provided that, funds received by any
such holder after 3:00 p.m. Central time shall be deemed to have been paid by
the Company on the next succeeding business day for purposes of calculating
accrued interest. Whenever any payment to be made hereunder or under the Notes
shall be stated to be due on a day that is not a business day, the payment shall
be made on the succeeding business day. All payments shall be made in U.S.
dollars.

Section 2.08 Conditions to the Purchase of Notes. The obligation of the
Purchaser to purchase the Notes hereunder is subject to satisfaction or waiver
by the Purchaser of the following conditions precedent:

(a) The Purchaser shall have received each of the following, each of which may
be originals or facsimiles unless otherwise specified, each properly executed by
an Officer of the signing Person:

(i) executed counterparts of this Agreement;

(ii) a Note executed by the Company in favor of the Purchaser;

(iii) executed counterparts of the Intercreditor Joinder;

(iv) executed counterparts of the Security Joinder;

(v) a certificate of the Company and each Guarantor, which shall (1) certify the
resolutions of its board of directors, managers, members or other equivalent
body or Person authorizing the execution, delivery and performance of the Notes
Documents to which it is a party, (2) identify by name and title and bear the
signatures of the officers of such certifying Person authorized to sign the
Notes Documents to which it is a party and (3) contain appropriate attachments,
including the Organizational Documents of each certifying Person certified, if
applicable, by the relevant authority of the jurisdiction of organization of
such certifying Person;

(vi) good standing certificates and or certificates of existence, as the case
may be, as of a recent date for the Company and each Guarantor from its
jurisdiction of organization;

(vii) one or more opinions from counsel to the Company and the Guarantors under
the laws of New York and any other relevant jurisdiction reasonably requested by
the Purchaser;

(viii) the Audited Financial Statements and the Unaudited Financial Statements;

 

32



--------------------------------------------------------------------------------

(ix) at least two (2) business days prior to the Closing Date, the documentation
and other information required by regulatory authorities under the applicable
“know-your-customer” rules and regulations, including the USA PATRIOT Act, to
the extent reasonably requested by the Purchaser; and

(b) The Purchaser shall have received a fully executed Commitment Letter.

(c) All accrued reasonable out-of-pocket costs, fees and expenses (including
reasonable legal fees and expenses for one counsel to the Purchaser) of the
Purchaser, to the extent invoiced with reasonable detail prior to the Closing
Date, and any other compensation due and payable to the Purchaser on the Closing
Date, including the Funding Fee, shall have been paid (or will be deducted from
the purchase price for the Notes).

(d) There shall be no litigation or other actions pending or overtly threatened
in writing that challenge the issuance of the Notes, and the Purchaser shall
have received an original or facsimile of a certificate signed by an Officer of
the Company and dated the Closing Date certifying the same.

(e) On the Closing Date the representations and warranties set forth in
Article 3 shall be true and correct in all material respects or if qualified as
to “materiality”, “Material Adverse Effect” or similar language, true and
correct (after giving effect to any qualification therein) in all respects, and
the Purchaser shall have received an original or facsimile of a certificate
signed by an Officer of the Company and dated the Closing Date certifying the
same.

(f) No Default or Event of Default shall exist on the Closing Date before and
after giving effect to the transactions contemplated hereby, and the Purchaser
shall have received an original or facsimile of a certificate signed by an
Officer of the Company and dated the Closing Date certifying the same.

(g) On the Closing Date, after giving pro forma effect to the transactions
contemplated hereby and the issuance and use of proceeds of the Notes and the
Purchaser Preferred Stock, the Company and the Guarantors, on a consolidated
basis, will be Solvent, and the Purchaser shall have received an original or
facsimile of a certificate signed by a financial Officer of the Company and
dated the Closing Date certifying the same.

(h) The Company shall have delivered to the Purchaser any and all other
agreements, documents, reports and other information reasonably requested by the
Purchaser in connection with the Purchaser’s due diligence review of the Company
and its Subsidiaries.

The issuance by the Company of the Notes and the acceptance by the Company of
the proceeds of the Notes shall be deemed to constitute a representation and
warranty by the Company that the conditions set forth in this Section have been
satisfied or waived.

Section 2.09 Taxes.

(a) Except as provided in this Section 2.09 or otherwise required by applicable
law, any and all payments by the Company or any Guarantor to or for the account
of the Purchaser under any Notes Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding the Excluded Taxes (all such non excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or

 

33



--------------------------------------------------------------------------------

similar charges, and liabilities being hereinafter referred to as “Taxes”). If
the Company or any Guarantor shall be required by any applicable law to deduct
any Taxes from or in respect of any sum payable under any Notes Document to the
Purchaser, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.09, the Purchaser receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Company or Guarantor shall make such deductions, (iii) the Company or Guarantor
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law, and (iv) within thirty (30) days
after the date of such payment (or, if receipts or evidence are not available
within thirty (30) days, as soon as possible thereafter), the Company shall
furnish to the Purchaser the original or a facsimile copy of a receipt
evidencing payment thereof to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Purchaser. If the Company fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Purchaser the required receipts or
other required documentary evidence, the Company shall indemnify the Purchaser
for any Taxes that may become payable by the Purchaser arising out of such
failure.

(b) In addition, the Company agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Notes Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Notes Document excluding, in each case, such amounts that result from an
assignment, grant of a participation, transfer or assignment to or designation
of a new Applicable Purchaser Office or other office for receiving payments
under any Notes Document, except to the extent that any such change is requested
in writing by the Company (all such non excluded taxes described in this
Section 2.09 being hereinafter referred to as “Other Taxes”).

(c) The Company agrees to indemnify the Purchaser for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable and paid under this Section 2.09) payable by
the Purchaser and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant governmental authority; provided,
that if the Company reasonably believes that such Taxes or Other Taxes were not
correctly or legally imposed or asserted, the Purchaser will use reasonable
efforts to cooperate with the Company to obtain a refund of such Taxes or Other
Taxes. The Purchaser will, at the Company’s request, (A) provide the Company
with a written statement thereof setting forth in reasonable detail the basis
and calculation of such amounts or (B) have the amount of such Taxes or Other
Taxes verified by an independent accountant. Payment under this Section 2.09
shall be made within ten (10) days after the date the Purchaser makes a demand
therefor.

(d) If the Purchaser determines, in its reasonable discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Company
pursuant to this Section 2.09, it shall promptly remit such refund as soon as
practicable after it is determined that such refund pertains to Taxes or Other
Taxes (but only to the extent of indemnity payments made, or additional amounts
paid, by the Company under this Section 2.09 with respect to the Taxes or Other
Taxes giving rise to such refund plus any interest included in such refund by
the relevant taxing authority attributable thereto) to the Company, net of all
reasonable out-of-pocket expenses of the Purchaser and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Company, upon the request of the Purchaser agrees
promptly to return such refund to such party in the event such party is required
to repay such refund to the relevant taxing authority. The Purchaser shall, at
the Company’s request, provide the Company with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (the Purchaser may delete any information
therein that

 

34



--------------------------------------------------------------------------------

the Purchaser deems confidential). Nothing herein contained shall interfere with
the right the Purchaser to arrange its tax affairs in whatever manner it thinks
fit nor oblige the Purchaser to claim any tax refund or to make available its
tax returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require the Purchaser to do anything that
would prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

(e) The Purchaser agrees that, upon the occurrence of any event giving rise to
the operation of Section 2.09(a) or (c) it will, if requested by the Company,
use commercially reasonable efforts (subject to legal and regulatory
restrictions) to designate another Applicable Purchaser Office for the Notes;
provided that such efforts are made on terms that, in the judgment of the
Purchaser, cause the Purchaser and its Applicable Purchaser Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 2.09(e) shall affect or postpone any of the Notes
Obligations of the Company or the rights of the Purchaser pursuant to
Section 2.09(a) or (c).

(f)

(i) The Purchaser agrees to provide Company any tax forms or other documentation
reasonably requested by the Company and prescribed by law in order to legally
reduce or eliminate the amount of taxes otherwise required to be withheld from
or with respect to payments made hereunder. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 2.09(f)(ii) below) shall not be required if in the Purchaser’s
reasonable judgment such completion, execution or submission would subject the
Purchaser to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of the Purchaser.

(ii) Without limiting the generality of the foregoing, to the extent the
Purchaser is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) the Purchaser shall, on or prior to the date of
its execution and delivery of this Agreement and on the date on which it becomes
the Purchaser, and from time to time thereafter as reasonably requested in
writing by the Company (but only so long thereafter as the Purchaser remains
lawfully able to do so), provide each of the Company with copies of United
States Internal Revenue Service Forms W-8BEN, W-8BEN-E or W-8ECI, or to the
extent the Purchaser is not (i) a “bank” as defined in Section 881(c)(3)(A) of
the Code), (ii) a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Company or (iii) a controlled foreign
corporation related to the Company (within the meaning of Section 864(d)(4) of
the Code), United States Internal Revenue Service Form W-8BEN or W-8BEN-E, as
appropriate, or any successor or other form prescribed by the United States
Internal Revenue Service certifying that the Purchaser is exempt from or
entitled to a reduced rate of U.S. withholding tax on payments pursuant to this
Agreement. To the extent the Purchaser is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) the Purchaser shall also
submit to the Company any documentation under any requirement of applicable law
or reasonably requested by the Company sufficient for the Company to comply with
its obligations under FATCA, and to determine that the Purchaser has complied
with such applicable reporting requirements. To the extent the Purchaser is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) the Purchaser shall submit to the Company, on or prior to the date of its
execution and delivery of this Agreement and on the date on which it becomes the
Purchaser, and from time to time thereafter as reasonably requested in writing
by the Company (but only so long thereafter as the Purchaser remains lawfully
able to do so), two (2) completed copies of Form W-9 or any successor form.

 

35



--------------------------------------------------------------------------------

(g) If a payment made to the Purchaser under any Notes Document would be subject
to U.S. federal withholding Tax imposed by FATCA if the Purchaser were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Purchaser shall deliver to the Company at the time or times prescribed by law
and at such time or times reasonably requested by the Company such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company as may be necessary for the Company to
comply with its obligations under FATCA and to determine that the Purchaser has
complied with the Purchaser’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h) The Purchaser agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company in writing of
its legal inability to do so.

Section 2.10 Matters Applicable to Requests for Compensation.

(a) To the extent the Purchaser claims compensation under Section 2.09, the
Purchaser shall deliver a certificate to the Company setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, the
Purchaser may use any reasonable averaging and attribution methods.

(b) With respect to the Purchaser’s claim for compensation under Section 2.09,
the Company shall not be required to compensate the Purchaser for any amount
incurred more than one hundred and eighty (180) days prior to the date that the
Purchaser notifies the Company of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

ARTICLE 3

REPRESENTATION AND WARRANTIES

The Company and each Guarantor, jointly and severally, represent and warrant to
the Purchaser as of the Closing Date and agree with the Purchaser as follows:

Section 3.01 Disclosure. The historical financial statements (including the
Audited Financial Statements, the Unaudited Financial Statements and all related
notes and supporting schedules) included in the Company’s reports required to be
filed by it under the Exchange Act since January 1, 2015 (all such documents
filed prior to the date hereof, collectively the “Company SEC Documents”), at
the time filed (except to the extent corrected by a subsequent Company SEC
Document) (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make statements therein, in light of the circumstances under which they were
made, not misleading, (b) complied as to form in all material respects with the
applicable requirements of Regulation S-X of the Securities Act, (c) present
fairly in all material respects the financial condition, results of operations
and cash flows of the entities purported to be shown thereby at the dates and
for the periods indicated and (d) have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission). None of the Company SEC Documents,
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any other Subsidiary to the Purchaser in connection
with the negotiation of this Agreement or any other Notes Document when taken as
a whole, contains any untrue statement of material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

36



--------------------------------------------------------------------------------

Section 3.02 No Material Adverse Change in Business. Except as disclosed in the
Company SEC Documents and the Disclosure Letter, since December 31, 2014,
(a) there has been no material adverse change or any development that would
reasonably be expected to result in a material adverse change in the condition
(financial or other), results of operations, business, properties, management or
prospects of the Company and its Subsidiaries taken as a whole, whether or not
arising in the ordinary course of business, (b) neither the Company nor any of
its Subsidiaries has incurred any liability or obligation, direct or contingent,
or entered into any transaction or agreement that, individually or in the
aggregate, is material with respect to the Company and its Subsidiaries taken as
a whole, and neither the Company nor any of its Subsidiaries has sustained any
loss or interference with its business or operations from fire, explosion,
flood, earthquake or other natural disaster or calamity, whether or not covered
by insurance, or from any labor dispute or disturbance or court or governmental
action, order or decree which would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect; and (c) except for
regular cash dividends on the Company’s outstanding series of preferred stock in
amounts per share that are consistent with past practice, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.

Section 3.03 Good Standing of the Company, the Guarantors and Subsidiaries. Each
of the Company, the Guarantors and their respective Subsidiaries has been duly
organized or incorporated, as the case may be, and is validly existing and in
good standing under the laws of the state of its jurisdiction of organization or
incorporation, as the case may be, and has power and authority to own, lease and
operate its properties and to conduct its business in all material respects in
which it is engaged and to enter into and perform its obligations under the
Notes Documents to which it is a party. Each of the Company, the Guarantors and
their respective Subsidiaries is duly qualified to transact business and is in
good standing in the state of its principal place of business and in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except (solely in
the case of jurisdictions other than its principal place of business) where the
failure so to qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Effect.

Section 3.04 Ownership of Subsidiaries. All of the issued and outstanding shares
of capital stock of each Subsidiary of the Company that is a corporation, all of
the issued and outstanding partnership interests of each Subsidiary of the
Company that is a limited or general partnership and all of the issued and
outstanding limited liability company interests, membership interests or other
similar interests of each Subsidiary of the Company that is a limited liability
company have been duly authorized and validly issued, are fully paid and (except
in the case of general partnership interests) non-assessable and are owned by
the Company, directly or through Subsidiaries, free and clear of any Lien (other
than any Lien permitted under this Agreement). None of the issued and
outstanding shares of capital stock of any such Subsidiary that is a
corporation, none of the issued and outstanding partnership interests of any
such Subsidiary that is a limited or general partnership, and none of the issued
and outstanding limited liability company interests, membership interests or
other similar interests of any such Subsidiary that is a limited liability
company was issued in violation of any preemptive rights, rights of first
refusal or other similar rights of any securityholder of such Subsidiary or any
other Person. The only Subsidiaries of the Company are the Subsidiaries listed
on Schedule 3.04 hereto, and such schedule accurately sets forth whether each
such Subsidiary is a corporation, limited or general partnership or limited
liability company and the jurisdiction of organization of each such Subsidiary.

Section 3.05 No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Article XII, the
issuance and sale of the Notes pursuant to this

 

37



--------------------------------------------------------------------------------

Agreement are exempt from registration requirements of the Securities Act and
neither the Company nor any Person acting on its behalf, directly or indirectly,
has made or will make any offers or sales of any security, or has solicited or
will solicit offers to buy, or otherwise has negotiated or will negotiate in
respect of, any security, under circumstances that would require registration of
the Notes under the Securities Act.

Section 3.06 Authority; Enforceability. All corporate or other applicable entity
action on the part of the Company and each Guarantor, their respective officers,
directors, equityholders, managers, members or equivalent governing body or
Person, in each case necessary for the authorization, execution, delivery, and
performance of all obligations of the Company and each Guarantor under this
Agreement and the other Notes Documents, the authorization, issuance, and
delivery of all of the Notes being sold under this Agreement has been taken or
shall be taken on or prior to the Closing Date, and this Agreement constitutes,
and the other Notes Documents when executed and delivered, shall constitute,
valid and legally binding obligations of the Company and each Guarantor party
thereto, enforceable against it in accordance with their respective terms,
except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization, or other laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (b) the effect of rules of
law governing the availability of equitable remedies and shall be free of any
liens, encumbrances, or restrictions on transfer (other than those created by
the Notes Documents and applicable state and/or federal securities laws).

Section 3.07 Collateral Documents, Financing Statements and Collateral. At the
Closing Date:

(a) The Mortgages, upon their execution, delivery and recordation in accordance
with Section 4.18, will be effective to grant a legal, valid and enforceable
mortgage lien or security title and security interest on all of the mortgagor’s
right, title and interest in the real property listed on Schedule 3.07(a) (each,
a “Mortgaged Property” and, collectively, the “Mortgaged Properties”), and each
such Mortgage, after giving effect to the Intercreditor Joinder, shall
constitute a validly perfected and enforceable lien or security title and
security interest in the related Mortgaged Property constituting Collateral for
the benefit of the Purchaser and the other Secured Parties subject only to
Permitted Collateral Liens or liens and encumbrances expressly set forth as an
exception to the existing policies of title insurance issued in favor of the
Notes Collateral Agent, with respect to each of the Mortgaged Properties (such
encumbrances and exceptions, the “Permitted Exceptions”), and to the
Enforceability Exceptions;

(b) The Security Agreement is effective to grant a legal, valid and enforceable
security interest in all of the grantor’s right, title and interest in the
Collateral (other than the Mortgaged Properties);

(c) With respect to the Collateral described in the Security Agreement (the
“Personal Property Collateral”), the security interests granted thereby
constitute valid, perfected first-priority liens and security interests in the
Personal Property Collateral constituting Notes Priority Collateral and valid,
perfected second-priority liens and security interests in the Personal Property
Collateral constituting ABL Priority Collateral, to the extent such security
interests can be perfected by the filing and/or recording, as applicable, of
financing statements for the benefit of the Notes Collateral Agent, the
Purchaser, and the Securities Holders, as applicable, and such security
interests are enforceable in accordance with the terms contained therein against
all creditors of any grantor and subject only to liens expressly permitted to be
incurred or exist on the Collateral under this Agreement and the Security
Documents (“Permitted Encumbrances”);

 

38



--------------------------------------------------------------------------------

(d) Pursuant to the control agreements listed on Schedule 3.07(d), the security
interests in certain deposit accounts granted pursuant to the Security Agreement
constitute valid, perfected second-priority liens and security interests for the
benefit of the Notes Collateral Agent, the Securities Holders and the Purchaser,
enforceable in accordance with the terms contained therein against all creditors
of any grantor and subject only to Permitted Encumbrances; and

(e) The Company and its Subsidiaries collectively own, have rights in or have
the power and authority to collaterally assign rights in the Collateral, free
and clear of any Liens other than the Permitted Exceptions and the Permitted
Encumbrances.

Section 3.08 Absence of Defaults or Conflicts. Neither the Company nor any of
its Subsidiaries is (a) in violation of its Organizational Documents, (b) in
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any of its Subsidiaries or
any of their respective assets, properties or operations or (c) in breach or
default (or with or without the giving of notice or the passage of time or both,
would be in breach or default) in the performance or observance of any
obligation, agreement, covenant or condition contained in any Company Document,
except in the case of clauses (b) or (c) for such violations, breaches or
defaults that would not, individually or in the aggregate, result in a Material
Adverse Effect. The execution, delivery and performance of the Notes Documents
and the consummation of the transactions contemplated therein (including the
issuance and sale of the Notes, the use of the proceeds from the sale of the
Notes, and the grant and perfection of liens and security interests in the
Collateral pursuant to the Security Documents) and compliance by the Company and
the Guarantors with their obligations under the Notes Documents do not and will
not, whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default, Termination Event or
Repayment Event under, or result in the creation or imposition of any Lien upon
any property or assets of the Company or any of its Subsidiaries pursuant to,
any Company Documents, except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Such actions will
not result in any violation of (i) the provisions of the Organizational
Documents of the Company or any of its Subsidiaries or (ii) any applicable law,
statute, rule, regulation, judgment, order, writ or decree of any government,
government instrumentality or court, domestic or foreign, having jurisdiction
over the Company or any of its Subsidiaries or any of its or their respective
assets, properties or operations, except, in the case of clause (ii), as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

Section 3.09 Transactions with Affiliates. The Company, the Guarantors, and each
of their Subsidiaries are not party to any contracts or agreements with any of
their respective Affiliates not otherwise permitted under Section 4.07.

Section 3.10 Absence of Labor Disputes. No labor dispute with the employees of
the Company or any of its Subsidiaries exists or, to the knowledge of the
Company or any of its Subsidiaries, is imminent, and neither the Company nor any
of its Subsidiaries is aware of any existing or imminent labor disturbance by
the employees of any of the principal suppliers, manufacturers, customers or
contractors of the Company or any of its Subsidiaries which would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 3.11 Litigation. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company or its
Subsidiaries, threatened, against or affecting the Company or any of its
Subsidiaries (other than as disclosed in the Company SEC Documents) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or to materially and adversely affect the consummation
of the transactions contemplated in the Notes Documents or the performance by
the Company or the Guarantors of their obligations under the Notes Documents.

 

39



--------------------------------------------------------------------------------

Section 3.12 Solvency. All indebtedness represented by the Notes is being
incurred for proper purposes and in good faith. On the Closing Date, after
giving pro forma effect to the transactions contemplated hereby and the issuance
and use of proceeds of the Notes and the Purchaser Preferred Stock, the Company
and the Guarantors, on a consolidated basis, will be Solvent (as hereinafter
defined). As used in this paragraph, the term “Solvent” means, with respect to a
particular date, that on such date (a) the present fair market value (or present
fair saleable value) of the assets of the Company and the Guarantors, on a
consolidated basis, is not less than the total amount required to pay the
liabilities of the Company and the Guarantors on their total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (b) the Company and Guarantors, on a consolidated basis, are able to
pay their debts and other liabilities, contingent obligations and commitments as
they mature and become due in the normal course of business; (c) assuming
consummation of the issuance of the Notes as contemplated by this Agreement and
the issuance of the Purchaser Preferred Stock, the Company and the Guarantors,
on a consolidated basis, are not incurring debts or liabilities beyond their
ability to pay as such debts and liabilities mature; and (d) neither the Company
nor any Guarantor is engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company or any Guarantor is
engaged. For the purposes of this representation, the amount of contingent
liabilities at any time shall be computed as the amount that can reasonably be
expected to become an actual and matured liability.

Section 3.13 Intellectual Property; Licenses, Etc. The Company, the Guarantors,
and each of their Subsidiaries owns, licenses, possesses or otherwise has the
right to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, technology, software, know-how database
rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses as currently conducted, and, to the knowledge of the Company and the
Guarantors, without violation of the rights of any Person, except to the extent
such failure to own, license, possess or otherwise have the right to use or such
violations, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Company and
the Guarantors, no such IP Rights owned by the Company, the Guarantors or any
Subsidiary infringe upon any rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
such IP Rights owned by the Company, the Guarantors or any Subsidiary is pending
or, to the knowledge of the Company, threatened against the Company, the
Guarantors or any Subsidiary which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 3.14 Approvals. No permit, consent, approval, exemption, authorization,
order, registration, filing or qualification of or with any governmental
authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Company or
any Guarantor of any of the Notes Documents or the Company’s issuance and sale
of the Notes.

Section 3.15 Possession of Licenses and Permits. The Company and its
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them, except where the failure of which
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company and its Subsidiaries are in compliance with
the terms and conditions of all such Governmental

 

40



--------------------------------------------------------------------------------

Licenses, except where the failure so to comply would not, individually or in
the aggregate, result in a Material Adverse Effect. All of the Governmental
Licenses are valid and in full force and effect, except where the failure of
which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses.

Section 3.16 Title to Property. The Company and each of its Subsidiaries have
good and marketable title in fee simple to all real property owned by any of
them (if any) and have good and marketable title to all items of personal
property that are described in or referred to in the Security Agreement and all
other real and personal property that are material to the respective businesses
of the Company and each of its Subsidiaries, in each case free and clear of all
liens, encumbrances, claims and defects and imperfections of title except for
Permitted Exceptions, in the case of the Mortgaged Properties, and, in the case
of all other real and personal property and, in each case, free and clear of all
Liens except for Permitted Liens or where the failure to have such title would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. All material real property, buildings and other improvements,
and all equipment and other property, held under lease or sublease by the
Company or any of its Subsidiaries is held by them under valid, subsisting and
enforceable leases or subleases, as the case may be, with, solely in the case of
leases or subleases relating to real property, buildings or other improvements,
such exceptions as are not material and do not interfere with the use made or
proposed to be made of such property and buildings or other improvements by the
Company and its Subsidiaries, and all such leases and subleases are in full
force and effect. Neither the Company nor any of its Subsidiaries has any notice
of any claim of any sort that has been asserted by anyone adverse to the rights
of the Company or any of its Subsidiaries under any of the leases or subleases
mentioned above or affecting or questioning the rights of the Company or any of
its Subsidiaries to the continued possession of the leased or subleased premises
or the continued use of the leased or subleased equipment or other property,
except for such claims which, if successfully asserted against the Company, or
any of its Subsidiaries, would not, individually or in the aggregate, result in
a Material Adverse Effect.

Section 3.17 Investment Company Act. Neither the Company nor any of its
Subsidiaries is, and upon the issuance and sale of the Notes as herein
contemplated and the receipt and application of the net proceeds therefrom will
be, an “investment company” or an entity “controlled” by an “investment company”
as such terms are defined in the Investment Company Act.

Section 3.18 Environmental Laws. Except as described in the Disclosure Letter
and except as would not, individually or in the aggregate, result in a Material
Adverse Effect, (a) neither the Company nor any of its Subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health and safety, the environment (including, without limitation, indoor or
outdoor air, surface water, groundwater, land surface or subsurface strata) or
wildlife, or to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, flammable,
corrosive or radioactive materials, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (b) the Company and
its Subsidiaries have all permits, licenses, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (c) neither the Company nor any of its Subsidiaries is
subject to any order, judgment or consent decree, and there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, Liens, notices of noncompliance or violation,
investigation or proceedings against the Company or any of its Subsidiaries, in
each case relating to any Environmental Law, and (d) there are no events or
circumstances that would reasonably be expected to form the basis of an order to
install or retrofit

 

41



--------------------------------------------------------------------------------

equipment, pay penalties or for clean-up or remediation of containment, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its Subsidiaries relating to
Hazardous Materials or any Environmental Laws.

Section 3.19 Tax Returns. The Company and its Subsidiaries have filed all U.S.
federal and all other material foreign, state, local and franchise tax returns
that are required to be filed or have obtained extensions thereof, and have paid
all taxes (including, without limitation, any estimated taxes) required to be
paid and any other assessment, fine or penalty, to the extent that any of the
foregoing is due and payable, except (A) for any such tax, assessment, fine or
penalty that is currently being contested in good faith by appropriate actions
and for which adequate reserves have been provided in accordance with GAAP, and
(B) for such taxes, assessments, fines or penalties the nonpayment of which
would not, individually or in the aggregate, result in a Material Adverse
Effect.

Section 3.20 Insurance. The Company and its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and any fidelity or surety bonds insuring the
Company or any of its Subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its Subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; there are no material claims by the
Company, or any of its Subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause except as described in the Disclosure Letter. Since
December 31, 2014, none of the Company nor any of its Subsidiaries has been
refused any insurance coverage sought or applied for; and none of the Company,
nor any of its Subsidiaries, is aware that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers at a cost that would not, individually or
in the aggregate, result in a Material Adverse Effect.

Section 3.21 Margin Requirements. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Notes) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.

Section 3.22 No Unlawful Payments. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company or any of its Subsidiaries,
any director, officer, agent, employee, affiliate or other Person acting on
behalf of the Company or any of its Subsidiaries is aware of or has taken any
action, directly or indirectly, that has resulted in a violation by any such
Person of any Anti-Corruption Laws, including, without limitation, any offer,
payment, promise to pay or authorization of the payment of any money or other
property, gift, promise to give or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and its
Subsidiaries, and, to the knowledge of the Company and its Subsidiaries, their
respective affiliates, have conducted their businesses in compliance with
Anti-Corruption Laws and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to ensure, continued
compliance therewith. The Company will not directly or indirectly use any of the
proceeds from the sale of the Notes for a purpose that would violate
Anti-Corruption Laws.

Section 3.23 Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental

 

42



--------------------------------------------------------------------------------

agency (collectively, “Money Laundering Laws”) and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company or any of
its Subsidiaries, threatened.

Section 3.24 No Conflicts with Sanctions Laws. Neither the Company nor any of
its Subsidiaries nor, to the knowledge of the Company or any of its
Subsidiaries, any director, officer, agent, employee, affiliate or other Person
acting on behalf of the Company or any of its Subsidiaries is currently or the
target of any sanctions administered or enforced by the U.S. Government
(including, without limitation, OFAC, the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its Subsidiaries a Sanctioned Person. The Company and its Subsidiaries have
conducted their businesses in compliance with all applicable Sanctions and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to ensure, continued compliance therewith. The Company
will not directly or indirectly use any of the proceeds from the sale of the
Notes by the Company as contemplated by this Agreement, or lend, contribute or
otherwise make available any such proceeds to any Subsidiary, joint venture
partner or other Person (a) to fund any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is a
Sanctioned Person or otherwise the subject of Sanctions or (b) in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as initial purchaser, advisor,
investor or otherwise) of Sanctions.

Section 3.25 ERISA Compliance. None of the following events has occurred or
exists: (a) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA with respect to a Plan determined
without regard to any waiver of such obligations or extension of any
amortization period; (b) an audit or investigation by the United States Internal
Revenue Service, the U.S. Department of Labor, the Pension Benefit Guaranty
Corporation or any other federal, state or foreign governmental or regulatory
agency with respect to the employment or compensation of employees by the
Company or any of its Subsidiaries that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; or
(c) any breach of any contractual obligation, or any violation of law or
applicable qualification standards, with respect to the employment or
compensation of employees by the Company or any of its Subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. None of the following events has occurred or is
reasonably likely to occur: (i) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company and its Subsidiaries compared to the amount of such contributions made
in the Company’s most recently completed fiscal year; (ii) a material increase
in the “accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company and its
Subsidiaries compared to the amount of such obligations in the Company’s most
recently completed fiscal year; (iii) any event or condition giving rise to a
liability under Title IV of ERISA that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; or
(iv) the filing of a claim by one or more employees or former employees of the
Company or any of its Subsidiaries related to its or their employment that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. For purposes of this paragraph and the definition of
ERISA, the term “Plan” means a plan (within the meaning of Section 3(3) of
ERISA) with respect to which the Company or any of its Subsidiaries may have any
liability.

Section 3.26 No Restrictions on Dividends. No Subsidiary of the Company is a
party to or otherwise bound by any instrument or agreement that limits or
prohibits or could limit or prohibit, directly or indirectly, any Subsidiary of
the Company from paying any dividends or making any other distributions on its
capital stock, limited or general partnership interests, limited liability
company

 

43



--------------------------------------------------------------------------------

interests, or other equity interests, as the case may be, or from repaying any
loans or advances from, or (except for instruments or agreements that by their
express terms prohibit the transfer or assignment thereof or of any rights
thereunder) transferring any of its properties or assets to, the Company or any
other Subsidiary, in each case except as permitted under Section 4.05.

Section 3.27 Brokers. Except for Credit Suisse, there is no a broker, finder or
other party that is entitled to receive from the Company or any of its
Subsidiaries any brokerage or finder’s fee or other fee or commission as a
result of any of the transactions contemplated by this Agreement.

Section 3.28 Other Pari Passu Lien Obligations. For purposes of the Indenture
and the Intercreditor Agreement, the Notes Obligations will at all times
constitute “Other Pari Passu Lien Obligations” under and as defined in the
Indenture.

ARTICLE 4

COVENANTS

Section 4.01 Payment of Notes. The Company shall promptly pay the principal of
and interest on the Notes on the dates and in the manner provided in the Notes
and in this Agreement.

Section 4.02 Reports to Purchaser. Whether or not the Company is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, the Company
shall file with the Commission, subject to the next sentence, and provide the
Purchaser with such annual and other reports as are specified in Sections 13 and
15(d) of the Exchange Act and applicable to a U.S. corporation subject to such
Sections, such reports to be so filed and provided at the times specified for
the filings of such reports. If, at any time, the Company is not subject to the
periodic reporting requirements of the Exchange Act for any reason, the Company
shall nevertheless continue filing the reports specified in the preceding
sentence with the Commission within the time periods required unless the
Commission will not accept such a filing. The Company agrees that it shall not
take any action for the purpose of causing the Commission not to accept such
filings. If, notwithstanding the foregoing, the Commission will not accept such
filings for any reason, the Company shall post the reports specified in the
preceding sentence on its website within the time periods that would apply if
the Company were required to file those reports with the Commission. To the
extent any such report or information is not so filed or provided, as
applicable, within the time periods specified and such information is
subsequently filed or provided, as applicable, the Company will be deemed to
have satisfied its obligations with respect thereto at such time and any Default
with respect thereto shall be deemed to have been cured; provided that such cure
shall not otherwise affect the rights of the Purchaser under Article 6 if
Purchaser has declared the principal, premium, if any, and interest on the Notes
to be due and payable and such declaration shall not have been rescinded or
canceled prior to such cure.

At any time that any of the Company’s Subsidiaries are Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph shall include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.

Section 4.03 Limitation on Incurrence of Additional Indebtedness. (a) The
Company shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume, guarantee, acquire, become
liable, contingently or otherwise, with respect to, or otherwise become
responsible for payment of (collectively, “incur”) any Indebtedness; provided,
however, that if no Default or Event of Default shall have occurred and be
continuing at the time of or as a consequence of the

 

44



--------------------------------------------------------------------------------

incurrence of any such Indebtedness, the Company or any of its Restricted
Subsidiaries that is or, upon such incurrence, becomes a Guarantor shall be
entitled to incur Indebtedness (including, without limitation, Acquired
Indebtedness) if on the date of the incurrence of such Indebtedness, after
giving effect to the incurrence thereof, the Consolidated Fixed Charge Coverage
Ratio of the Company is greater than 2.0 to 1.0.

(b) The foregoing limitations in paragraph (a) shall not apply to:

(i) Indebtedness constituting Indenture Obligations in an aggregate principal
amount not to exceed $425,000,000;

(ii) Indebtedness incurred pursuant to the Credit Agreement; provided that
immediately after giving effect to any such incurrence, the then outstanding
aggregate principal amount of all Indebtedness incurred under this clause
(ii) does not exceed the greater of:

(A) $100,000,000 less (1) the amount of all mandatory principal payments
pursuant to Section 4.06 actually made by the Company of Indebtedness under the
Credit Agreement and (2) any required permanent repayments (which are
accompanied by a corresponding permanent commitment reduction) thereunder; and

(B) the sum of (1) 85.0% of the book value of the receivables of the Company and
its Restricted Subsidiaries plus (2) 50.0% of the book value of the inventory of
the Company and its Restricted Subsidiaries;

(iii) Indebtedness incurred pursuant the Zena Agreements in an aggregate
principal amount not to exceed $35,000,000 at any one time outstanding;

(iv) other Indebtedness of the Company and its Restricted Subsidiaries
outstanding on the Issue Date reduced by the amount of any scheduled
amortization payments or mandatory prepayments when actually paid or permanent
reductions thereon (other than Indebtedness described in clauses (i), (ii) and
(iii) of this Section 4.03(b));

(v) Indebtedness represented by Capitalized Lease Obligations and Purchase Money
Indebtedness of the Company and its Restricted Subsidiaries incurred in the
ordinary course of business not to exceed, at any one time outstanding, the
greater of (A) $35,000,000 and (B) 5.0% of Total Assets of the Company and its
Restricted Subsidiaries;

(vi) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk, exchange
rate risk or commodity pricing risk;

 

45



--------------------------------------------------------------------------------

(vii) Indebtedness owed to the Company or to a Restricted Subsidiary of the
Company for so long as such Indebtedness is held by the Company or a Restricted
Subsidiary of the Company; provided that (A) if as of any date any Person other
than the Company or a Restricted Subsidiary of the Company holds any such
Indebtedness, such date shall be deemed the incurrence of Indebtedness not
constituting permitted Indebtedness under this clause (vii) by the issuer of
such Indebtedness; (B) any subsequent issuance or transfer of any Capital Stock
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary shall be deemed to constitute the incurrence of such Indebtedness by
the obligor thereon; (C) if the Company is the obligor on such Indebtedness,
such Indebtedness is expressly subordinated to the prior payment in full in cash
of all Obligations with respect to the Notes; and (D) if a Guarantor is the
obligor on such Indebtedness, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all Obligations of such Guarantor with respect
to its Guarantee;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five business days of the Company’s or any Restricted Subsidiary’s
knowledge of its incurrence;

(ix) Indebtedness of the Company or any of its Restricted Subsidiaries in
respect of performance bonds, bankers’ acceptances, workers’ compensation
claims, surety or appeal bonds, payment obligations in connection with
self-insurance or similar obligations, and bank overdrafts (and letters of
credit in respect thereof) in the ordinary course of business;

(x) Refinancing Indebtedness;

(xi) Indebtedness represented by guarantees by the Company or its Restricted
Subsidiaries of Indebtedness otherwise permitted to be incurred under this
Agreement;

(xii) Indebtedness of the Company or any Restricted Subsidiary consisting of
guarantees, indemnities or other obligations in respect of purchase price
adjustments in connection with the acquisition or disposition of assets;

(xiii) Indebtedness of a Restricted Subsidiary incurred and outstanding on or
prior to the date on which such Subsidiary was acquired by the Company (other
than Indebtedness incurred in connection with, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Subsidiary became a Subsidiary or
was acquired by the Company); provided, however, that on the date of such
acquisition and after giving pro forma effect thereto, the Company would have
been entitled to incur at least $1.00 of additional Indebtedness pursuant to
Section 4.03(a); and

(xiv) Indebtedness of the Company and its Restricted Subsidiaries constituting
Notes Obligations.

(c) For purposes of determining compliance with this Section 4.03, in the event
that an item of Indebtedness meets the criteria of more than one of clauses
(i) through (xiv) of paragraph (b) above or is entitled to be incurred pursuant
to the Consolidated Fixed Charge Coverage Ratio provisions of paragraph
(a) above, the Company shall, in its sole discretion, be entitled to divide and
classify (or later reclassify) an item of Indebtedness in more than one of the
types of Indebtedness described above; provided that all Indebtedness
outstanding under the Credit Agreement up to the maximum amount

 

46



--------------------------------------------------------------------------------

permitted under clause (ii) of paragraph (b) above shall be deemed to have been
incurred pursuant to such clause (ii). Accrual of interest, accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, and the
payment of dividends on Disqualified Capital Stock in the form of additional
shares of the same class of Disqualified Capital Stock shall not be deemed to be
an incurrence of Indebtedness or an issuance of Disqualified Capital Stock for
purposes of this Section 4.03.

(d) The Company shall not, and shall not permit any Restricted Subsidiary that
is a Guarantor to, directly or indirectly, incur any Indebtedness which by its
terms (or by the terms of any agreement governing such Indebtedness) is
expressly subordinated in right of payment to any other Indebtedness of the
Company or such Guarantor, as the case may be, unless such Indebtedness is also
by its terms (or by the terms of any agreement governing such Indebtedness) made
expressly subordinate to the Notes or the applicable Guarantee, as the case may
be, to the same extent and in the same manner as such Indebtedness is
subordinated to other Indebtedness of the Company or such Guarantor, as the case
may be. For purposes of the foregoing, no Indebtedness shall be deemed to be
subordinated in right of payment to any other Indebtedness of the Company or any
Guarantor solely by virtue of such Indebtedness being unsecured or by virtue of
the fact that the holders of such Indebtedness have entered into one or more
intercreditor agreements giving one or more of such holders priority over the
other holders in the collateral held by them.

(e) For purposes of determining compliance with any U.S. dollar restriction on
the incurrence of Indebtedness where the Indebtedness incurred is denominated in
a different currency, the amount of such Indebtedness shall be the U.S. Dollar
Equivalent determined on the date of the incurrence of such Indebtedness;
provided, however, that if any such Indebtedness denominated in a different
currency is subject to a Currency Agreement with respect to U.S. dollars
covering all principal, premium, if any, and interest payable on such
Indebtedness, the amount of such Indebtedness expressed in U.S. dollars shall be
as provided in such Currency Agreement. The principal amount of any Refinancing
Indebtedness incurred in the same currency as the Indebtedness being Refinanced
shall be the U.S. Dollar Equivalent of the Indebtedness Refinanced, except to
the extent that (i) such U.S. Dollar Equivalent was determined based on a
Currency Agreement, in which case the Refinancing Indebtedness shall be
determined in accordance with the preceding sentence, and (ii) the principal
amount of the Refinancing Indebtedness exceeds the principal amount of the
Indebtedness being Refinanced, in which case the U.S. Dollar Equivalent of such
excess shall be determined on the date such Refinancing Indebtedness is
incurred.

Section 4.04 Limitation on Restricted Payments. (a) The Company shall not, and
shall not cause or permit any of its Restricted Subsidiaries to, directly or
indirectly, make a Restricted Payment if at the time of such Restricted Payment
or immediately after giving effect thereto:

(i) a Default or an Event of Default shall have occurred and be continuing (or
would result therefrom);

(ii) the Company is not able to incur at least $1.00 of additional Indebtedness
(other than Indebtedness permitted to be incurred under Section 4.03(b)) in
compliance with Section 4.03; or

 

47



--------------------------------------------------------------------------------

(iii) the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made subsequent to the Issue Date (the amount expended for
such purposes, if other than in cash, being the fair market value of such
property as determined in good faith by the Board of Directors of the Company)
shall exceed the sum of without duplication:

(1) 50% of the cumulative Consolidated Net Income (or if cumulative Consolidated
Net Income shall be a loss, minus 100% of such loss) of the Company beginning
the first full fiscal quarter during which the Issue Date occurs (treating such
period as a single accounting period) to the end of the most recent fiscal
quarter ending at least 45 days prior to the date of such Restricted Payment;
plus

(2) 100% of the aggregate net cash proceeds received by the Company from any
Person (other than a Subsidiary of the Company) from the issuance and sale
subsequent to the Issue Date and on or prior to the date the Restricted Payment
occurs (the “Reference Date”) of Qualified Capital Stock of the Company or
warrants, options or other rights to acquire Qualified Capital Stock of the
Company (but excluding any debt security that is convertible into, or
exchangeable for, Qualified Capital Stock); plus

(3) without duplication of any amounts included in clause (2) above, 100% of the
aggregate net cash proceeds of any equity contribution received by the Company
from a holder of the Company’s Capital Stock subsequent to the Issue Date and on
or prior to the Reference Date (excluding, in the case of clauses (2) and this
clause (3), any net cash proceeds from a Public Equity Offering to the extent
used to redeem the Indenture Notes in compliance with the second paragraph under
paragraph 5 of the Indenture Notes); plus

(4) the amount by which the principal amount of Indebtedness of the Company
(other than Indebtedness owing to a Subsidiary) is reduced upon the conversion
or exchange subsequent to the Issue Date of any Indebtedness of the Company
convertible or exchangeable for Qualified Capital Stock of the Company (less the
amount of any cash, or the fair value of any other property, distributed by the
Company upon such conversion or exchange); provided, however, that the foregoing
amount shall not exceed the aggregate net cash proceeds received by the Company
or any Restricted Subsidiary from the sale of such Indebtedness (excluding net
cash proceeds from sales to a Subsidiary of the Company or to an employee stock
ownership plan or a trust established by the Company or any of its Subsidiaries
for the benefit of their employees); plus

(5) without duplication, the sum of (A) the aggregate amount returned in cash on
or with respect to Investments (other than Permitted Investments) made
subsequent to the Issue Date whether through interest payments, principal
payments, dividends or other distributions or payments, (B) the net cash
proceeds received by the Company or any of its Restricted Subsidiaries from the
disposition of all or any portion of such Investments (other than to a
Subsidiary of the Company), and (C) upon redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the fair market value of such Subsidiary;

provided, however, that the sum of clauses (A), (B) and (C) above shall not
exceed the aggregate amount of all such Investments made subsequent to the Issue
Date.

(b) Notwithstanding the foregoing, the provisions set forth in Section 4.04(a)
shall not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration of
such dividend if the dividend would have been permitted on the date of
declaration;

 

48



--------------------------------------------------------------------------------

(ii) if no Default or Event of Default shall have occurred and be continuing,
the acquisition of any shares of Capital Stock of the Company, either (A) solely
in exchange for shares of Qualified Capital Stock of the Company or (B) through
the application of net proceeds of a substantially concurrent sale for cash
(other than to a Subsidiary of the Company) of shares of Qualified Capital Stock
of the Company;

(iii) if no Default or Event of Default shall have occurred and be continuing,
the acquisition of any Subordinated Indebtedness either (A) solely in exchange
for shares of Qualified Capital Stock of the Company, or (B) through the
application of net proceeds of a substantially concurrent sale for cash (other
than to a Subsidiary of the Company) of (1) shares of Qualified Capital Stock of
the Company or (2) Refinancing Indebtedness;

(iv) so long as no Default or Event of Default shall have occurred and be
continuing, repurchases by the Company of Common Stock of the Company from
officers, directors and employees of the Company or any of its Subsidiaries or
their authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the Board of
Directors of the Company, in an aggregate amount not to exceed $5,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
the next two immediate succeeding calendar years subject to a maximum of
$15,000,000 in any calendar year);

(v) cash payments in lieu of fractional shares issuable as dividends on
Preferred Stock or upon the conversion of any convertible debt securities of the
Company or any of its Restricted Subsidiaries;

(vi) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (vi) not to exceed
$35,000,000;

(vii) so long as no Default or Event of Default shall have occurred and be
continuing, the making of any Restricted Payments if, at the time of making such
payments, and after giving effect thereto (including the incurrence of any
Indebtedness permitted to be incurred pursuant to Section 4.03 to finance such
payment), the Company’s Consolidated Leverage Ratio would not exceed 2.50 to
1.0;

(viii) the declaration and payments of dividends on Disqualified Capital Stock
issued pursuant to Section 4.03; provided, however, that, at the time of payment
of such dividend, no Default or Event of Default shall have occurred and be
continuing (or result therefrom);

(ix) repurchases of Capital Stock deemed to occur upon exercise of stock options
if such Capital Stock represents a portion of the exercise price of such
options;

(x) in the event of a Change of Control, and if no Default or Event of Default
shall have occurred and be continuing, the payment, purchase, redemption,
defeasance or other acquisition or retirement of Subordinated Indebtedness of
the Company or any Guarantor, in each case, at a purchase price not greater than
101% of the principal amount of such Subordinated Indebtedness, plus any accrued
and unpaid interest thereon; provided, however, that prior to such payment,
purchase, redemption, defeasance or other acquisition or retirement, the Company
(or a third party to the extent permitted by this Agreement) has made a Change
of Control Offer with respect to the Notes as a result of such Change of Control
and has repurchased all Notes validly elected to be purchased and not withdrawn
in connection with such Change of Control Offer;

 

49



--------------------------------------------------------------------------------

(xi) so long as no Default or Event of Default shall have occurred and be
continuing (or would otherwise result therefrom), payments of intercompany
Subordinated Indebtedness, the incurrence of which was permitted under clause
(vii) above;

(xii) the declaration and payments of dividends on shares of Series B Preferred
Stock outstanding on the Issue Date, up to an amount not to exceed 12% per annum
of the liquidation preference of such shares issued and outstanding at the time
of the declaration of such dividend, and shares of Series D Preferred Stock
outstanding on the Issue Date, up to an amount not to exceed 6% per annum of the
liquidation preference of such shares issued and outstanding at the time of the
declaration of such dividend; provided, however, that, at the time of the
declaration and the payment of such dividend, no Default or Event of Default
shall have occurred and be continuing (or result therefrom); provided, further,
that the aggregate amount of dividends paid under this clause (xii) shall not
exceed $300,000 in any calendar year; or

(xiii) so long as no Default or Event of Default shall have occurred and be
continuing, the declaration and payment of dividends on the Capital Stock of the
Company pursuant to a publicly announced regular dividend policy of the Company
in an amount not to exceed $3,000,000 in the aggregate for any fiscal quarter.

In determining the aggregate amount of Restricted Payments made subsequent to
the Issue Date in accordance with Section 4.01(a)(iii), amounts expended
pursuant to Section 4.04(b)(i), (ii)(B), (iii)(B)(1), (iv) and (x) shall be
included in such calculation.

Section 4.05 Limitation on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries. The Company shall not, and shall not cause or permit
any of its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or permit to exist or become effective any encumbrance or
restriction on the ability of any Restricted Subsidiary of the Company to:

(a) pay dividends or make any other distributions on or in respect of its
Capital Stock;

(b) make loans or advances to the Company or any other Restricted Subsidiary or
to pay any Indebtedness or other Obligation owed to the Company or any other
Restricted Subsidiary of the Company; or

(c) transfer any of its property or assets to the Company or any other
Restricted Subsidiary of the Company,

except in each case for such encumbrances or restrictions existing under or by
reason of:

(i) applicable law, rule, regulation or order;

(ii) the Indenture, the Indenture Notes and the other Indenture Documents, in
each case in effect on the Closing Date;

(iii) customary non-assignment provisions of any contract or any lease governing
a leasehold interest of any Restricted Subsidiary of the Company;

 

50



--------------------------------------------------------------------------------

(iv) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired;

(v) agreements existing on the Issue Date to the extent and in the manner such
agreements are in effect on the Issue Date;

(vi) the Credit Agreement, the Security Documents and the Intercreditor
Agreement, in each case in effect on the Closing Date;

(vii) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

(viii) customary provisions in joint venture agreements and other similar
agreements (in each case relating solely to the respective joint venture or
similar entity or the equity interests therein) entered into in the ordinary
course of business;

(ix) an agreement governing Indebtedness incurred to Refinance the Indebtedness
issued, assumed or incurred pursuant to an agreement referred to in
clauses (ii), (iv), (v) and (vii) above; provided, however, that the provisions
relating to such encumbrance or restriction contained in any such Indebtedness
are no less favorable to the Company in any material respect as determined by
the Board of Directors of the Company in their reasonable and good faith
judgment than the provisions relating to such encumbrance or restriction
contained in agreements referred to in such clauses (ii), (iv), (v) and (vii);

(x) restrictions on cash, Cash Equivalents or other deposits or net worth
imposed under contracts entered into the ordinary course of business, including
such restrictions imposed by customers or insurance, surety or bonding
companies;

(xi) any encumbrance or restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Capital Stock or assets of such Restricted Subsidiary
pending the closing of such sale or disposition;

(xii) provisions contained in any license, permit or other accreditation with a
regulatory authority entered into the ordinary course of business; and

(xiii) this Agreement or any other Notes Document.

Section 4.06 Limitation on Asset Sales. (I)(a) The Company shall not, and shall
not permit any of its Restricted Subsidiaries to, consummate any Asset Sale of
any assets that do not constitute ABL Priority Collateral (“Non-ABL Priority
Collateral”), unless:

(1) the Company or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of (as determined in good
faith by the Company’s Board of Directors);

 

51



--------------------------------------------------------------------------------

(2) at least 75% of the consideration received by the Company or the Restricted
Subsidiary, as the case may be, from such Asset Sale shall be in the form of
cash, Cash Equivalents and is received at the time of such disposition; provided
that the amount of:

(a) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet) of the Company or any such Restricted Subsidiary
(other than liabilities that are by their terms subordinated to the Notes or any
Guarantee of a Guarantor) that are assumed by the transferee of any such assets;
and

(b) any securities, notes or other Obligations or assets received by the Company
or such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of such cash or Cash Equivalents received) within 90 days following the
closing of such Asset Sale (clause (a) and (b) collectively, “Non-Cash
Consideration”) shall, in each case, be deemed to be cash for purposes of this
clause (2);

(3) without limitation of the provisions described in Section 4.17, to the
extent that any consideration received by the Company or any Restricted
Subsidiary in such Asset Sale (including, for the avoidance of doubt, any
Non-Cash Consideration) consists of assets that constitute Notes Priority
Collateral, such assets, including the assets of any Person that becomes a
Guarantor as a result of such transaction, are concurrently with their
acquisition added to the Notes Priority Collateral; and

(4) the Net Cash Proceeds from any such Asset Sale of Notes Priority Collateral
is paid directly by the purchaser thereof to the Notes Collateral Agent to be
held in trust in a Collateral Account for application in accordance with this
Section 4.06.

Notwithstanding the provisions of Section 4.06(I)(a), the Company and the
Restricted Subsidiaries shall not be required to cause any Net Cash Proceeds to
be held in a Collateral Account in accordance with Section 4.06(I)(a)(4) except
to the extent the aggregate Net Cash Proceeds from all Asset Sales of Notes
Priority Collateral which are not held in a Collateral Account, or have not been
previously applied in accordance with the provisions of this Section 4.06
relating to the application of Net Cash Proceeds from Asset Sales of Notes
Priority Collateral, exceeds $10,000,000.

(b) Upon the consummation of an Asset Sale covered by Section 4.06(I), other
than any Major Asset Sale, the Company shall apply, or cause such Restricted
Subsidiary to apply, the Net Cash Proceeds relating to such Asset Sale within
365 days of receipt thereof:

(1) to make one or more offers to the Purchaser and the Security Holders to
redeem Notes, together with Indenture Obligations, pursuant to and subject to
the conditions contained in this Agreement as further described below; provided,
however, that in connection with any redemption of Indebtedness pursuant to this
clause (1), the Company or such Restricted Subsidiary shall permanently retire
such Indebtedness and shall cause the related loan commitment (if any) to be
permanently reduced in an amount equal to the principal amount so redeemed;
provided further that if the Company or such Restricted Subsidiary shall so
reduce any Indenture Obligations, the Company will equally and ratably reduce
Indebtedness under the Notes by making an offer to the Purchaser to redeem at a
purchase price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest, if any, the pro rata principal amount of the Notes, such offer
to be conducted in accordance with the procedures set forth below for an Net
Proceeds Offer but without any further limitation in amount;

(2) to make an investment in properties and assets that replace the properties
and assets that were the subject of such Asset Sale or in properties and assets
(including Capital Stock) that will be used in the business of the Company and
its Restricted Subsidiaries as existing on the Closing Date or in businesses
reasonably related thereto (“Replacement Assets”); provided

 

52



--------------------------------------------------------------------------------

that, without limitation of the provisions described in Section 4.17 any such
Replacement Assets, including the assets of any Person that becomes a Guarantor
as a result of such transactions acquired with Net Cash Proceeds from an Asset
Sale of Notes Priority Collateral are concurrently with their acquisition added
to the Notes Priority Collateral;

(3) to the extent such Net Cash Proceeds are from Asset Sales of Collateral or
Capital Stock deemed not to be part of the Collateral pursuant to this Agreement
and the Security Documents, to permanently reduce Indebtedness of a Restricted
Subsidiary that is not a Guarantor, other than Indebtedness owed to the Company,
a Guarantor or a Restricted Subsidiary; or

(4) to make one or more Restricted Payments to the extent permitted under
Section 4.04;

provided that, in the case of Section 4.06(I)(b)(2), if and to the extent that,
within 365 days after the Asset Sale that generated the Net Cash Proceeds, the
Company or any Restricted Subsidiary has entered into and not abandoned or
rejected a binding agreement to consummate any such investment (an “Acceptable
Commitment”) and such investment is thereafter completed within 180 days after
such 365-day period, the Company and its Restricted Subsidiaries shall be deemed
to have complied with Section 4.06(I)(b)(2); provided further that if any
Acceptable Commitment is later cancelled or terminated for any reason before
such Net Cash Proceeds are applied, then such Net Cash Proceeds shall constitute
a part of the Net Proceeds Offer Amount;

(c) On the 366th day (or, if extended in accordance with the proviso in the
preceding paragraph, the 546th day) after an Asset Sale covered by
Section 4.06(I)(b) or such earlier date, if any, as the Board of Directors of
the Company or of such Restricted Subsidiary determines not to apply the Net
Cash Proceeds relating to such Asset Sale as set forth in Section 4.06(I)(b)(1),
(2), (3) and (4), and, with respect to any Major Asset Sale, on the 20th day
after such Asset Sale (each, a “Net Proceeds Offer Trigger Date”), such
aggregate amount of Net Cash Proceeds which have not been applied on or before
such Net Proceeds Offer Trigger Date as permitted in Section 4.06(I)(b)(1), (2),
(3) and (4) and, with respect to any Major Asset Sale, 100% of the Net Cash
Proceeds of such Asset Sale (each a “Net Proceeds Offer Amount”) shall be
applied by the Company or such Restricted Subsidiary to make an offer to
purchase (the “Net Proceeds Offer”) to the Purchaser and, to the extent required
by the terms of the Indenture Documents, to all holders of Indenture
Obligations, to purchase the maximum aggregate principal amount of the Notes and
any such Indenture Obligations that may be purchased out of the Net Proceeds
Offer Amount at an offer price in cash in an amount equal to 100% of the
principal amount of the Notes and Indenture Obligations, in each case, plus
accrued and unpaid interest, if any, to, but not including, the date of
purchase, in accordance with the procedures set forth in this Agreement or the
agreements governing the Indenture Obligations, as applicable, on a date not
less than 30 nor more than 45 days following the applicable Net Proceeds Offer
Trigger Date, from the Purchaser (and holders of any such Indenture Obligations)
on a pro rata basis but in round denominations, which in the case of the Notes
shall be minimum denominations of $2,000 principal amount or any greater
integral multiple of $1,000 thereof; provided, however, that if at any time any
non-cash consideration received by the Company or any Restricted Subsidiary of
the Company, as the case may be, in connection with any Asset Sale is converted
into or sold or otherwise disposed of for cash (other than interest received
with respect to any such non-cash consideration), then such conversion or
disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this Section 4.06.

(d) Except with respect to any Major Asset Sale, the Company may defer the Net
Proceeds Offer until there is an aggregate unutilized Net Proceeds Offer Amount
equal to or in excess of $50,000,000 resulting from one or more Asset Sales (at
which time, the entire unutilized Net Proceeds Offer Amount, and not just the
amount in excess of $50,000,000, shall be applied as required pursuant to this
Section 4.06).

 

53



--------------------------------------------------------------------------------

(e) Each Net Proceeds Offer shall be mailed to the Purchaser within 25 days
following the Net Proceeds Offer Trigger Date, and shall comply with the
procedures set forth in Section 4.06(V). Upon receiving notice of the Net
Proceeds Offer, the Purchaser may elect to have its Notes redeemed by the
Company in whole or in part in minimum denominations of $2,000 principal amount
or any greater integral multiple of $1,000 thereof in exchange for cash. To the
extent the Purchaser properly make such election and holders of Indenture
Obligations properly tender such Indenture Obligations in an amount exceeding
the Net Proceeds Offer Amount, the tendered Notes and Indenture Obligations will
be purchased on a pro rata basis based on the aggregate amounts of Notes elected
to be redeemed and Indenture Obligations tendered. A Net Proceeds Offer shall
remain open for a period of 20 business days or such longer period as may be
required by law. If any Net Cash Proceeds remain after the consummation of any
Net Proceeds Offer, the Company may use those Net Cash Proceeds for any purpose
not otherwise prohibited by this Agreement. Upon completion of each Net Proceeds
Offer, the amount of Net Cash Proceeds covered by Section 4.06(I) will be reset
at zero.

(II) (a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate any Asset Sale of any ABL Priority Collateral,
unless:

(1) the Company or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of (as determined in good
faith by the Company’s Board of Directors); and

(2) at least 75% of the consideration received by the Company or the Restricted
Subsidiary, as the case may be, from such Asset Sale shall be in the form of
cash (including Non-Cash Consideration) and/or Cash Equivalents and is received
at the time of such disposition.

(b) Upon the consummation of an Asset Sale covered by this Section 4.06(II),
other than any Major Asset Sale, the Company shall apply, or cause such
Restricted Subsidiary to apply, the Net Cash Proceeds relating to such Asset
Sale within 365 days of receipt thereof:

(1) to permanently reduce Indebtedness under the Credit Agreement or any other
Indebtedness of the Company or a Guarantor that, in each case, is secured by a
Lien on the ABL Priority Collateral that is prior to the Lien on the ABL
Priority Collateral in favor of the Notes Collateral Agent (and, in the case of
revolving obligations, to effect a permanent reduction in the availability under
such revolving facilities), in each case other than Indebtedness owed to the
Company or a Subsidiary of the Company;

(2) to make an Investment in Replacement Assets;

(3) to make one or more Restricted Payments to the extent permitted under
Section 4.04; or

(4) a combination of the foregoing;

 

54



--------------------------------------------------------------------------------

provided that, in the case of Section 4.06(II)(b)(2), an Acceptable Commitment
shall be treated as a permitted application of the Net Cash Proceeds from the
date of such commitment; provided further that if any Acceptable Commitment is
later cancelled or terminated for any reason before such Net Cash Proceeds are
applied, then such Net Cash Proceeds shall constitute a part of the Net ABL
Proceeds Offer Amount;

(c) On the 366th day (or, if extended in accordance with the proviso in the
preceding paragraph, the 546th day) after an Asset Sale covered by
Section 4.06(II)(b) or such earlier date, if any, as the Board of Directors of
the Company or of such Restricted Subsidiary determines not to apply the Net
Cash Proceeds relating to such Asset Sale as set forth in
Section 4.06(II)(b)(1), (2), (3), and (4), and, with respect to any Major Asset
Sale, on the 20th day after such Asset Sale (each, a “Net ABL Proceeds Offer
Trigger Date”), such aggregate amount of Net Cash Proceeds which have not been
applied on or before such Net ABL Proceeds Offer Trigger Date as permitted in
Section 4.06(II)(b)(1), (2), (3), and (4) and, with respect to any Major Asset
Sale, 100% of the Net Cash Proceeds of such Asset Sale that are not required to
be applied as a prepayment pursuant to the terms of the Credit Agreement (it
being understood that any such prepayment shall be permitted under this
Section 4.06(II)(c) (each, a “Net ABL Proceeds Offer Amount”) shall be applied
by the Company or such Restricted Subsidiary to make an offer to purchase (the
“Net ABL Proceeds Offer”) to the Purchaser and, to the extent required by the
terms of the Indenture Obligations, to all holders of such Indenture
Obligations, to redeem the maximum aggregate principal amount of the Notes and
any such Indenture Obligations that may be redeemed out of the Net ABL Proceeds
Offer Amount at a redemption price in cash in an amount equal to 100% of the
principal amount of the Notes and Indenture Obligations, in each case, plus
accrued and unpaid interest, if any, to, but not including, the date of
purchase, in accordance with the procedures set forth in this Agreement or the
agreements governing the Indenture Obligations, as applicable, on a date not
less than 30 nor more than 45 days following the applicable Net ABL Proceeds
Offer Trigger Date, from the Purchaser (and holders of any such Indenture
Obligations) on a pro rata basis but in round denominations, which in the case
of the Notes will be minimum denominations of $2,000 principal amount or any
greater integral multiple of $1,000 thereof; provided, however, that if at any
time any Non-Cash Consideration received by the Company or any Restricted
Subsidiary of the Company, as the case may be, in connection with any Asset Sale
is converted into or sold or otherwise disposed of for cash (other than interest
received with respect to any such Non-Cash Consideration), then such conversion
or disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this Section 4.06.

(d) Except with respect to any Major Asset Sale, the Company may defer the Net
ABL Proceeds Offer until there is an aggregate unutilized Net ABL Proceeds Offer
Amount equal to or in excess of $50,000,000 resulting from one or more Asset
Sales (at which time, the entire unutilized Net ABL Proceeds Offer Amount, and
not just the amount in excess of $50,000,000, shall be applied as required
pursuant to this paragraph).

(e) Each Net ABL Proceeds Offer shall be mailed to the Purchaser within 25 days
following the Net ABL Proceeds Offer Trigger Date, and shall comply with the
procedures set forth in this Agreement. Upon receiving notice of the Net
Proceeds Offer, the Purchaser may elect for its Notes to be redeemed by the
Company in whole or in part in minimum denominations of $2,000 principal amount
or any greater integral multiple of $1,000 thereof in exchange for cash. To the
extent the Purchaser properly make such election and holders of Indenture
Obligations properly tender such Indenture Obligations in an amount exceeding
the Net ABL Proceeds Offer Amount, the tendered Notes and Indenture Obligations
will be purchased on a pro rata basis based on the aggregate amounts of Notes
and Indenture Obligations tendered. A Net

 

55



--------------------------------------------------------------------------------

ABL Proceeds Offer shall remain open for a period of 20 business days or such
longer period as may be required by law. If any Net Cash Proceeds remain after
the consummation of any Net ABL Proceeds Offer, the Company may use those Net
Cash Proceeds for any purpose not otherwise prohibited by this Agreement. Upon
completion of each Net ABL Proceeds Offer, the amount of Net Cash Proceeds
covered by this clause (b) will be reset at zero.

(III) Pending the final application of Net Cash Proceeds pursuant to this
Section 4.06, the Company may temporarily reduce borrowings under the Credit
Agreement or any other revolving credit facility.

(IV) For the purposes of this Section 4.06, any sale by the Company or a
Restricted Subsidiary of the Capital Stock of a Restricted Subsidiary that owns
assets constituting Non-ABL Priority Collateral or ABL Priority Collateral shall
be deemed to be a sale of such Non-ABL Priority Collateral or ABL Priority
Collateral (or, in the event of a Restricted Subsidiary that owns assets that
include any combination of Non-ABL Priority Collateral and ABL Priority
Collateral, a separate sale of each of such Non-ABL Priority Collateral and ABL
Priority Collateral). In the event of any such sale (or a sale of assets that
includes any combination of Non-ABL Priority Collateral and ABL Priority
Collateral), the proceeds received by the Company and the Restricted
Subsidiaries in respect of such sale shall be allocated to the Non-ABL Priority
Collateral and ABL Priority Collateral as described in the Intercreditor
Agreement. In addition, for purposes of this Section 4.06, any sale by the
Company or any Restricted Subsidiary of the Capital Stock of any Person that
owns only ABL Priority Collateral will not be subject to Section 4.06(I), but
rather will be subject to Section 4.06(II).

(V) (a) Not later than the date upon which a copy of a Net Proceeds Offer or a
Net ABL Proceeds Offer, as applicable, is delivered to the Purchaser as provided
in Sections 4.06(I)(e) or 4.06(II)(e), respectively, the Company shall deliver
to the Purchaser an Officers’ Certificate as to (1) the Net Proceeds Offer
Amount or the Net ABL Proceeds Offer Amount, as applicable, including
information as to any Indenture Obligations included in the Net Proceeds Offer
or Net ABL Proceeds Offer, (2) the allocation of the Net Cash Proceeds from the
Asset Sale pursuant to which such Net Proceeds Offer or Net ABL Proceeds Offer
is being made and (3) the compliance of such allocation with the provisions of
Section 4.06(I) or Section 4.06(II), as applicable. On such date, the Company
shall also irrevocably deposit with the Trustee or segregate and hold in trust
an amount equal to the Net Proceeds Offer Amount or the Net ABL Proceeds Offer
Amount, as applicable, to be held for payment in accordance with the provisions
of this Section 4.06(V). If the Net Proceeds Offer or Net ABL Proceeds Offer
includes Indenture Obligations, the amount held in trust as described in the
preceding sentence may be deposited with the Trustee or any applicable paying
agent pursuant to arrangements satisfactory to the Purchaser. Upon the
expiration of the period for which the Net Proceeds Offer or the Net ABL
Proceeds Offer, as applicable, remains open, as described in Section 4.06(I)(e)
or 4.06(II)(e), respectively, and (the “Offer Period”), the Company shall, on
the date required by the applicable Net Proceeds Offer or Net ABL Proceeds Offer
(such date, the “Offer Payment Date”), mail or deliver payment (or cause the
delivery of payment) to the Purchaser in the amount of the purchase price. In
the event that the aggregate purchase price of the Notes is less than the Net
Proceeds Offer Amount or the Net ABL Proceeds Offer Amount, as applicable,
applicable to the Notes, the Company may retain the excess immediately after the
expiration of the Offer Period for application in accordance with this
Section 4.06.

(b) The Purchaser shall be required to surrender any Note elected to be
redeemed, with an appropriate form duly completed, to the Company at the address
specified in the notice at least three business days prior to the Offer Payment
Date. The Purchaser shall be entitled to withdraw its election if the Company
receives not later than one business day prior to the Offer Payment Date, a
telex, facsimile transmission or letter setting forth the principal amount of
the Note which was delivered for redemption by the Purchaser and a statement
that the

 

56



--------------------------------------------------------------------------------

Purchaser is withdrawing his election to have such Note redeemed. To the extent
any Notes are purchased only in part the Purchaser shall be issued new Notes
equal in principal amount to the unredeemed portion of the Notes surrendered.

(c) A Note shall be deemed to have been accepted for redemption at the time the
Company, directly or through an agent, mails or delivers payment therefor to the
Purchaser.

(VI) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of Notes pursuant to a Net Proceeds Offer. To the extent that the
provisions of any securities laws or regulations conflict with Section 4.06, the
Company shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations under Section 4.06 by
virtue thereof.

Section 4.07 Limitation on Affiliate Transactions. (a) The Company shall not,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates (each, an “Affiliate Transaction”), other than
(1) Affiliate Transactions permitted under Section 4.07(b) and (2) Affiliate
Transactions on terms that are no less favorable than those that might
reasonably have been obtained in a comparable transaction at such time on an
arm’s-length basis from a Person that is not an Affiliate of the Company or such
Restricted Subsidiary.

All Affiliate Transactions (and each series of related Affiliate Transactions
which are similar or part of a common plan) involving aggregate payments or
other property with a fair market value in excess of $5,000,000 shall be
approved by a majority of the non-employee directors of the Board of Directors
of the Company disinterested with respect to such Affiliate Transaction, such
approval to be evidenced by a Board Resolution stating that such disinterested
non-employee directors have in good faith determined that such transaction
complies with the foregoing provisions. If the Company or any Restricted
Subsidiary of the Company enters into an Affiliate Transaction (or a series of
related Affiliate Transactions related to a common plan) that involves an
aggregate fair market value of more than $15,000,000, the Company or such
Restricted Subsidiary, as the case may be, shall, prior to the consummation
thereof, obtain a favorable opinion as to the fairness of such transaction or
series of related transactions to the Company or the relevant Restricted
Subsidiary, as the case may be, from a financial point of view, from an
Independent Financial Advisor and file the same with the Purchaser.

(b) The restrictions set forth in Section 4.07(a) shall not apply to:

(1) reasonable fees and compensation paid to and indemnity provided on behalf
of, officers, directors, employees or consultants of the Company or any
Restricted Subsidiary of the Company as determined in good faith by the
Company’s Board of Directors or senior management;

(2) transactions exclusively between or among the Company and any of its
Restricted Subsidiaries or exclusively between or among such Restricted
Subsidiaries, provided that such transactions are not otherwise prohibited by
this Agreement;

(3) any agreement as in effect as of the Issue Date or any amendment thereto or
any transaction contemplated thereby (including pursuant to any amendment
thereto) in any replacement agreement thereto so long as any such amendment or
replacement agreement is not more disadvantageous to the Purchaser in any
material respect than the original agreement as in effect on the Issue Date;

 

57



--------------------------------------------------------------------------------

(4) Restricted Payments permitted by this Agreement;

(5) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
the Company;

(6) loans or advances to employees in the ordinary course of business in
accordance with the past practices of the Company or its Restricted
Subsidiaries, but in any event not to exceed $5,000,000 in the aggregate
outstanding at any one time;

(7) the payment of reasonable fees to directors of the Company and its
Restricted Subsidiaries who are not employees of the Company or its Restricted
Subsidiaries;

(8) transactions with customers, clients, vendors, suppliers or other purchasers
or sellers of goods or services, in each case in the ordinary course of business
(including pursuant to joint venture agreements);

(9) the issuance or sale of any Qualified Capital Stock of the Company; and

(10) any transaction on arm’s-length terms with any non-Affiliate that becomes
an Affiliate as a result of such transactions.

Section 4.08 Conduct of Business. The Company and its Restricted Subsidiaries
shall not engage in any businesses which are not Related Businesses.

Section 4.09 Change of Control. (a) Upon the occurrence of a Change of Control,
the Purchaser shall have the right to require that the Company purchase all or a
portion the Notes pursuant to the offer described below (the “Change of Control
Offer”), at a purchase price equal to 101% of the principal amount thereof plus
accrued and unpaid interest, if any, to the date of purchase.

(b) Within 30 days following the date upon which the Change of Control occurred,
the Company shall send, by first class mail, a notice to the Purchaser, which
notice shall govern the terms of the Change of Control Offer. Such notice shall
state, among other things:

(i) that a Change of Control has occurred and that the Purchaser has the right
to require the Company to purchase the Notes at a purchase price in cash equal
to 101% of the principal amount thereof on the date of purchase, plus accrued
and unpaid interest, if any, to the date of purchase;

(ii) the circumstances and relevant facts regarding such Change of Control;

(iii) the purchase date (which shall be no earlier than 30 days nor later than
45 days from the date such notice is mailed, other than as may be required by
law) (the “Change of Control Payment Date”); and

(iv) the instructions, as determined by the Company, consistent with this
Section 4.09, that the Purchaser must follow in order to have the Notes
purchased.

 

58



--------------------------------------------------------------------------------

(c) The Purchaser may elect to have the Notes purchased pursuant to a Change of
Control Offer by notifying the Company in a writing delivered the address
specified in the Change of Control Offer notice prior to the close of business
on the third business day prior to the Change of Control Payment Date. The
Purchaser shall be entitled to withdraw such election if the Company receives
not later than one business day prior to the Change of Control Payment Date, a
telegram, telex, facsimile transmission or letter setting forth a statement that
the Purchaser is withdrawing his election to have the Notes purchased.

(d) On the Change of Control Payment Date, the Company shall pay the purchase
price plus accrued and unpaid interest, if any, to the Purchaser.

(e) Notwithstanding the foregoing provisions of this Section, the Company shall
not be required to make a Change of Control Offer upon a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Agreement
applicable to a Change of Control Offer made by the Company and purchases the
Notes redeemed under such Change of Control Offer.

(f) A Change of Control Offer may be made in advance of a Change of Control,
conditional upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.

(g) The Company shall comply with any securities laws and regulations thereunder
to the extent such laws and regulations are applicable in connection with the
repurchase of Notes pursuant to a Change of Control Offer. To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of this Section, the Company shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under this Section by virtue thereof.

Section 4.10 Limitation on Liens. (a) The Company shall not, and shall not cause
or permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or permit or suffer to exist any Liens (“Initial Lien”) of any
kind against or upon any property or assets of the Company or any of its
Restricted Subsidiaries whether owned on the Closing Date or acquired after the
Closing Date, or any proceeds therefrom, or assign or otherwise convey any right
to receive income or profits therefrom other than:

(i) in the case of the Notes Priority Collateral, any Initial Lien if (A) such
Initial Lien expressly ranks junior to the first-priority security interest
intended to be created in favor of the Notes Collateral Agent for the benefit of
the Purchaser, the Trustee, the Notes Collateral Agent, and the Securities
Holders, provided that the terms of such junior interest will be no more
favorable to the beneficiaries thereof than the terms contained in the
Intercreditor Agreement, or (B) such Initial Lien is a Permitted Collateral
Lien;

(ii) in the case of the ABL Priority Collateral, any Initial Lien if (A) the
Notes and the Guarantees are equally and ratably secured on a second-priority
basis by such ABL Priority Collateral until such time as such Initial Lien is
released or (B) such Initial Lien is a Permitted Lien; and

(iii) in the case of any other asset or property, any Initial Lien if (A) the
Notes and the Guarantees are equally and ratably secured with (or on a senior
basis to, in the case such Initial Lien secures any Subordinated Indebtedness)
the obligations secured by such Initial Lien or (B) such Initial Lien is a
Permitted Lien.

 

59



--------------------------------------------------------------------------------

(b) Any Lien created for the benefit of the Purchaser pursuant to
Section 4.10(a)(ii) or (iii) will be automatically and unconditionally released
and discharged upon the release and discharge of each Initial Lien to which it
relates, which release and discharge in the case of any sale of any asset or
property shall not affect any Lien that the Notes Collateral Agent may have on
the proceeds from such sale.

(c) Any reference to a Permitted Collateral Lien or a Permitted Lien is not
intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien in favor of the Notes Collateral Agent in respect of the Notes Priority
Collateral or the ABL Priority Collateral.

(d) With respect to any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the incurrence of such Indebtedness, such Lien
shall also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest or fees, any
accretion of accreted value, any amortization of original issue discount, any
payment of interest in the form of additional Indebtedness containing the same
terms or in the form of Qualified Capital Stock of the Company, any payment of
dividends on Preferred Stock in the form of additional shares of Preferred Stock
of the same class or any accretion of original issue discount or liquidation
preference and any increase in the amount of Indebtedness outstanding solely as
a result of fluctuations in the exchange rate of currencies or increases in the
value of property securing Indebtedness.

Section 4.11 Limitation on Sale/Leaseback Transactions. The Company shall not,
and shall not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction with respect to any property unless:

(a) the Company or such Restricted Subsidiary would be entitled to (i) incur
Indebtedness in an amount equal to the Attributable Debt with respect to such
Sale/Leaseback Transaction pursuant to Section 4.03 and (ii) (A) in the case of
a Sale/Leaseback Transaction involving Notes Priority Collateral, create a
Permitted Collateral Lien on such Notes Priority Collateral securing such
Attributable Debt or (B) in the case of a Sale/Leaseback Transaction involving
ABL Priority Collateral or any other property or asset, create a Permitted Lien
on such ABL Priority Collateral, property or asset, as applicable;

(b) the net proceeds received by the Company or any Restricted Subsidiary in
connection with such Sale/Leaseback Transaction are at least equal to the fair
market value of such property; and

(c) the Company applies the proceeds of such transaction in compliance with
Section 4.06.

Section 4.12 Future Guarantors. The Company shall not permit any of its Wholly
Owned Subsidiaries that are organized in the United States or any State thereof
or the District of Columbia, directly or indirectly, by way of the pledge of any
intercompany note or otherwise, to incur any Indebtedness or assume, guarantee
or in any other manner become liable with respect to Indebtedness of the Company
or any Guarantor, including under the Credit Agreement, unless such Restricted
Subsidiary is a Guarantor or contemporaneously executes and delivers to the
Purchaser a Guarantee Agreement pursuant to which such Restricted Subsidiary
shall guarantee payment of the Notes on a senior secured basis on the same terms
and conditions as those set forth in this Agreement and applicable to the other
Guarantors and delivers to the Purchaser joinders or supplements, as applicable,
in form and substance reasonably satisfactory to the Purchaser, to the Security
Documents and Intercreditor Agreement, as well

 

60



--------------------------------------------------------------------------------

as an Opinion of Counsel that such Guarantee Agreement, joinders and
supplements, as applicable, have been duly authorized, executed and delivered by
such Restricted Subsidiary and constitute a legal, valid, binding and
enforceable obligation of such Restricted Subsidiary.

Notwithstanding the foregoing, any such Guarantee by a Restricted Subsidiary of
the Notes shall provide by its terms that it shall be automatically and
unconditionally released and discharged, as described under Article 10 of this
Agreement.

Section 4.13 Use of Proceeds. Proceeds received from the issuance of the Notes
shall be used primarily to fund (a) the remaining capital expenditures set forth
on Schedule 4.13 associated with the construction project at the Company’s El
Dorado chemical facility in El Dorado, Arkansas and (b) for the general
corporate and working capital purposes of the businesses of the Company and its
Subsidiaries as conducted on the Closing Date. No more than $10 million of
proceeds of the Notes shall be used for any purpose not contemplated by clause
(a) of the immediately preceding sentence without the prior written consent of
the Purchaser. The Company will not use the proceeds from the sale of the Notes
in violation of the last sentence of Section 3.22 or the last sentence of
Section 3.24.

Section 4.14 Compliance Certificate. The Company shall deliver to the Purchaser
within 120 days after the end of each fiscal year of the Company an Officers’
Certificate stating that in the course of the performance by the signers of
their duties as Officers of the Company they would normally have knowledge of
any Default and whether or not the signers know of any Default that occurred
during such period. If they do, the certificate shall describe the Default, its
status and what action the Company is taking or proposes to take with respect
thereto.

Section 4.15 Information Regarding Collateral. (a) The Company shall furnish to
the Purchaser and the Notes Collateral Agent, with respect to the Company or any
Guarantor, written notice within five business days of any change in such
Person’s (i) organizational name, (ii) jurisdiction of organization or
formation, (iii) identity or organizational structure or (iv) organizational
identification number. The Company and the Guarantors shall agree to make all
filings under the Uniform Commercial Code or equivalent statutes or otherwise
that are required by applicable law in order for the Notes Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral.

(b) Each year, at the time of delivery of annual financial statements in
accordance with Section 4.02 of this Agreement, the Company shall deliver to the
Purchaser and the Notes Collateral Agent a certificate of a financial officer
setting forth the information required pursuant to the perfection certificate
delivered on the Issue Date pursuant to the Indenture or confirming there has
been no change in such information since the date of the prior delivered
perfection certificate.

(c) The Company shall (i) furnish to the Purchaser and the Notes Collateral
Agent prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral under power
of eminent domain or by condemnation or similar proceeding and (ii) ensure that
the net proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of the Security Documents.

Section 4.16 Further Assurances and After-Acquired Property. Subject to the
applicable limitations set forth in the Security Documents and this Agreement
(including with respect to Excluded Assets), the Company and the Guarantors
shall execute any and all further documents, financing statements, agreements
and instruments, and take all further action that may be required under
applicable

 

61



--------------------------------------------------------------------------------

law, or that the Purchaser or the Notes Collateral Agent may reasonably request,
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by the Security
Documents in the Collateral. Subject to the applicable limitations set forth in
the Security Documents and this Agreement (including with respect to Excluded
Assets), if the Company or a Guarantor acquires property that is not
automatically subject to a perfected security interest under the Security
Documents and such property constitutes or would constitute Collateral
(including any asset of the Company or a Guarantor that becomes Collateral
subsequent to the Closing Date as a result of such asset ceasing to be an
Excluded Asset) or an entity becomes a Guarantor, then the Company or such
Guarantor shall, within 90 days after acquisition or 90 days after the date such
asset ceases to be an Excluded Asset (with respect to real property and related
fixtures) (in each case, or such longer period as the Purchaser may agree in its
sole discretion) and as soon as practicable (with respect to other assets),
provide a security interest over such property (or, in the case of a new
Guarantor, its assets that would constitute Collateral under the Security
Documents) in favor of the Notes Collateral Agent and deliver certain joinder
agreements or supplements as required by this Agreement and the Security
Documents. Notwithstanding the foregoing, until the Discharge of ABL
Obligations, the Company and the Guarantors shall only be required to comply
with the foregoing requirements with respect to any ABL Priority Collateral to
the extent that such ABL Priority Collateral is concurrently being pledged to
secure the obligations under the Lenders Debt.

Section 4.17 Further Instruments and Acts. Upon request of the Purchaser, the
Company shall execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Agreement.

Section 4.18 Post-Closing Obligations.

(a) Delivery of Mortgages. The Company shall execute and deliver, or cause to be
executed and delivered, as the case may be, (a) Mortgages with respect to each
of the real properties listed on Schedule 3.07(a), (b) a policy or policies of
title insurance issued, or an unconditional commitment to issue such policy or
policies, by a nationally recognized title insurance company insuring the Lien
on each Mortgage identified in clause (a) as a valid and enforceable Lien on the
same first-priority basis as the existing first-lien mortgages, covering the
mortgaged property described therein, free of any other Liens except Permitted
Collateral Liens, which policy or policies shall include such customary
endorsements and affirmative coverages as the Purchaser may reasonably request,
(c) if any mortgaged property in a Mortgage identified in clause (a) is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board of Governors, and (d) such
surveys, appraisals, legal opinions and other customary title closing documents
as the Purchaser may reasonably request with respect to any Mortgage identified
in clause (a) or the mortgaged property described therein, in each case within
45 calendar days after the Closing Date (or such later time as is consented to
by the Purchaser); provided that the amount of Notes Obligations secured by any
such Mortgages in respect of real property in Alabama and Oklahoma shall not
exceed the respective maximum secured amounts set forth on such Schedule
3.07(a).

(b) Delivery of Local Opinions. Within 10 business days after the Closing Date
(or such later time as is consented to by the Purchaser), the Company shall
deliver a duly executed copy of the favorable opinion of Conners & Winters, LLP,
Oklahoma counsel to the Company, in form and substance reasonably satisfactory
to the Purchaser.

 

62



--------------------------------------------------------------------------------

ARTICLE 5

SURVIVING ENTITY

Section 5.01 Merger, Consolidation and Sale of Assets. (a) The Company shall
not, in a single transaction or series of related transactions, consolidate or
merge with or into any Person, or sell, assign, transfer, lease, convey or
otherwise dispose of (or cause or permit any Restricted Subsidiary of the
Company to sell, assign, transfer, lease, convey or otherwise dispose of) all or
substantially all of the Company’s assets (determined on a consolidated basis
for the Company and the Company’s Restricted Subsidiaries) whether as an
entirety or substantially as an entirety to any Person unless:

(i) either:

(A) the Company shall be the surviving or continuing corporation; or

(B) the Person (if other than the Company) formed by such consolidation or into
which the Company is merged or the Person which acquires by sale, assignment,
transfer, lease, conveyance or other disposition the properties and assets of
the Company and of the Company’s Restricted Subsidiaries substantially as an
entirety (the “Surviving Entity”) (1) shall be a corporation organized and
validly existing under the laws of the United States or any State thereof or the
District of Columbia, and (2) shall expressly assume, by joinder or other
documents or instruments (in each case, in form and substance satisfactory to
the Purchaser), executed and delivered to the Purchaser, the due and punctual
payment of the principal of, and premium, if any, and interest on all of the
Notes and the performance of every covenant of the Notes and this Agreement on
the part of the Company to be performed or observed, and all obligations of the
Company under the Security Documents and Intercreditor Agreement;

(ii) immediately after giving effect to such transaction and the assumption
contemplated by clause (i)(B)(2) above (including giving effect to any
Indebtedness and Acquired Indebtedness incurred or anticipated to be incurred in
connection with or in respect of such transaction), the Company or such
Surviving Entity, as the case may be, shall be able to incur at least $1.00 of
additional Indebtedness (other than Indebtedness permitted to be incurred under
Section 4.03(b)) pursuant to Section 4.03;

(iii) immediately before and immediately after giving effect to such transaction
and the assumption contemplated by clause (i)(B)(2) above (including, without
limitation, giving effect to any Indebtedness and Acquired Indebtedness incurred
or anticipated to be incurred and any Lien granted in connection with or in
respect of the transaction), no Default or Event of Default shall have occurred
or be continuing;

(iv) the Company or the Surviving Entity shall have delivered to the Purchaser
an Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition and, if a supplemental indenture or other documents or instruments
are required in connection with such transaction, such supplemental indenture,
documents or instruments, as applicable, have been duly authorized, executed and
delivered are legal, valid and binding agreements enforceable against the
Surviving Entity, comply with the applicable provisions of this Agreement and
that all conditions precedent in this Agreement relating to such transaction
have been satisfied;

(v) to the extent any assets of the Person which is consolidated with or merged
with or into the Surviving Entity are assets of the type which would constitute
Collateral

 

63



--------------------------------------------------------------------------------

under the Security Documents, the Surviving Entity shall take such action as may
be reasonably necessary to cause such property and assets to be made subject to
the Lien of the Security Documents in the manner and to the extent required in
this Agreement or any of the Security Documents and shall take all reasonably
necessary action so that such Lien is perfected to the extent required by this
Agreement and the Security Documents; and

(vi) the Collateral owned by or transferred to the Surviving Entity shall:
(A) continue to constitute Collateral under this Agreement and the Security
Documents, (B) be subject to the Lien in favor of the Notes Collateral Agent for
the benefit of the Purchaser, the Trustee and the Securities Holders and (C) not
be subject to any Lien other than Permitted Collateral Liens or Permitted Liens,
as the case may be, and other Liens permitted under Section 4.10.

For purposes of this Section 5.01, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Company, the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Company, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Company.

Notwithstanding the foregoing clauses (i), (ii), (iii), (iv) and (v), the
Company may merge with an Affiliate that is a Person that has no material assets
or liabilities and which was organized solely for the purpose of reorganizing
the Company in another jurisdiction in the United States, any State thereof or
the District of Columbia so long as the amount of Indebtedness of the Company is
not increased thereby.

Upon any consolidation, combination or merger or any transfer of all or
substantially all of the assets of the Company in accordance with this
Section 5.01 in which the Company is not the surviving or continuing
corporation, the Surviving Entity shall succeed to, and be substituted for, and
may exercise every right and power of, the Company under this Agreement, the
Security Documents and the Notes with the same effect as if such Surviving
Entity had been named as such.

(b) Each Guarantor (other than any Guarantor whose Guarantee is to be released
in accordance with the terms of the Guarantee and this Agreement in connection
with any transaction complying with Section 4.06) shall not, and the Company
shall not cause or permit any Guarantor to, consolidate with or merge with or
into any Person other than the Company or any other Guarantor, or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of such
Guarantor’s assets whether as an entirety or substantially as an entirety to any
Person other than the Company or any other Guarantor unless:

(i) the entity formed by or surviving any such consolidation or merger (if other
than the Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made is a corporation organized
and existing under the laws of the United States or any State thereof or the
District of Columbia;

(ii) such entity assumes by joinder or other documents or instruments (in each
case, in form and substance reasonably satisfactory to the Purchaser) all of the
obligations of the Guarantor on the Guarantee and the applicable Security
Documents and Intercreditor Agreement;

(iii) immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing;

 

64



--------------------------------------------------------------------------------

(iv) to the extent any assets of the Person which is consolidated with or merged
with or into such entity are assets of the type which would constitute
Collateral under the Security Documents, such entity shall take such action as
may be reasonably necessary to cause such property and assets to be made subject
to the Lien of the Security Documents in the manner and to the extent required
in this Agreement or any of the Security Documents and shall take all reasonably
necessary action so that such Lien is perfected to the extent required by this
Agreement and the Security Documents; and

(v) the Collateral owned by or transferred to such entity shall (A) continue to
constitute Collateral under this Agreement and the Security Documents, (B) be
subject to the Lien favor of the Notes Collateral Agent for the benefit of the
Purchaser, the Trustee and the Securities Holders and (C) not be subject to any
Lien other than Permitted Liens and other Liens permitted under Section 4.10.

Subject to certain limitations described in this Agreement, such entity will
succeed to, and be substituted for, such Guarantor under this Agreement, the
Security Documents, the Intercreditor Agreement and such Guarantor’s Guarantee.

Notwithstanding the foregoing clauses (i), (ii), (iii), (iv) and (v), any
Guarantor may merge with an Affiliate that is a Person that has no material
assets or liabilities and which was organized solely for the purpose of
reorganizing the Guarantor in another jurisdiction in the United States, any
State thereof or the District of Columbia so long as the amount of Indebtedness
of the Company and its Restricted Subsidiaries is not increased thereby

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01 Events of Default. Each of the following events is an “Event of
Default”:

(a) the failure to pay interest on the Notes when the same becomes due and
payable and the default continues for a period of 30 days;

(b) the failure to pay the principal on the Notes, when such principal becomes
due and payable, at maturity, upon redemption, upon declaration of acceleration
or otherwise (including the failure to make a payment to purchase Notes elected
to be purchased pursuant to a Change of Control Offer, a Net Proceeds Offer or a
Net ABL Proceeds Offer);

(c) the failure by the Company to comply with its obligations under Section 4.18
or 5.01;

(d) the failure by the Company to comply for 30 days after written notice with
any of its obligations under Section 4.02, 4.03, 4.04, 4.05, 4.06 (other than a
failure to purchase Notes), 4.07, 4.08, 4.09 (other than a failure to purchase
Notes), 4.10, 4.11, 4.12, 4.13, 4.15 or 4.16 or any covenants contained in the
Security Documents;

(e) the failure by the Company or any Guarantor to comply for 60 days after
written notice with its other covenants or agreements contained in this
Agreement, the Security Documents or the Intercreditor Agreement (other than a
default referred to in clauses (a) through (d) above);

(f) the failure to pay at final maturity (giving effect to any applicable grace
periods and any extensions thereof) the stated principal amount of any
Indebtedness of the Company, any

 

65



--------------------------------------------------------------------------------

Guarantor or any Significant Subsidiary of the Company, or the acceleration of
the final stated maturity of any such Indebtedness (which acceleration is not
rescinded, annulled or otherwise cured within 20 days of receipt by the Company,
any Guarantor or any Significant Subsidiary of the Company of written notice of
any such acceleration) if the aggregate principal amount of such Indebtedness,
together with the principal amount of any other such Indebtedness in default for
failure to pay principal at final stated maturity or which has been accelerated
(in each case with respect to which the 20-day period described above has
elapsed), aggregates $25,000,000 or more at any time;

(g) one or more judgments or decrees for the payment of money in an aggregate
amount in excess of $25,000,000 (net of any amounts that are covered by
insurance issued by a reputable and creditworthy insurance company) shall have
been rendered against the Company, any Guarantor or any Significant Subsidiary
of the Company and such judgments or decrees remain undischarged, unpaid or
unstayed for a period of 60 days after such judgment or judgments become final
and non-appealable;

(h) the Company, any Guarantor or any Significant Subsidiary of the Company
pursuant to or within the meaning of any Bankruptcy Law:

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a Custodian of it or for any substantial
part of its property; or

(iv) makes a general assignment for the benefit of its creditors;

or takes any comparable action under any foreign laws relating to insolvency;

(i) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Company, any Guarantor or any Significant
Subsidiary of the Company in an involuntary case;

(ii) appoints a Custodian of the Company, any Guarantor or any Significant
Subsidiary of the Company or for any substantial part of its property; or

(iii) orders the winding up or liquidation of the Company, the Guarantor or any
Significant Subsidiary of the Company;

or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 days;

(j) any Guarantee ceases to be in full force and effect (other than in
accordance with the terms of such Guarantee), is declared to be null and void
and unenforceable by any final and non-appealable judgment or decree, or any
Guarantor denies or disaffirms its liability under its Guarantee; or

(k) (i) with respect to any Collateral, individually or in the aggregate, having
a fair market value in excess of $25,000,000, any of the Security Documents
ceases to be in full force and effect, (ii) any of the Security Documents ceases
to give the Purchaser, or the Notes Collateral Agent for

 

66



--------------------------------------------------------------------------------

the benefit of the Purchaser and the other relevant Secured Parties, as the case
may be, the Liens purported to be created thereby with the priority contemplated
thereby, or (iii) any of the Security Documents is declared null and void or the
Company or any Guarantor denies in writing that it has any further liability
under any Security Document or gives written notice to such effect (in each
case (A) other than in accordance with the terms of this Agreement, the
Intercreditor Agreement and the Security Documents or (B) unless waived by the
requisite lenders under the Credit Agreement if, after that waiver, the Company
is in compliance with Section 4.16 and Article 10), except to the extent that
any loss of perfection or priority results from the failure of the Notes
Collateral Agent or the Bank Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Security Documents, or otherwise results from the gross negligence, bad faith or
willful misconduct of the Purchaser, the Trustee, the Notes Collateral Agent or
the Bank Collateral Agent.

The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal or state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.

A Default under clauses (d) or (e) is not an Event of Default until the
Purchaser notifies the Company of the Default and the Company does not cure such
Default within the time specified after receipt of such notice. Such notice must
specify the Default, demand that it be remedied and state that such notice is a
“Notice of Default”.

The Company shall deliver an Officers’ Certificate to the Purchaser promptly
upon any such Officers obtaining knowledge of any Default or Event of Default
(provided that such Officers shall provide such certification at least annually
whether or not such Officers have obtained knowledge of any Default or Event of
Default) that has occurred and, if applicable, describe such Default or Event of
Default and the status thereof.

Section 6.02 Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(h) or (i) with respect to the Company) shall
occur and be continuing, the Purchaser may declare the principal of and accrued
interest on all the Notes to be due and payable by notice in writing to the
Company specifying the respective Event of Default and that it is a “Notice of
Acceleration” and the same shall become immediately due and payable. If an Event
of Default specified in Section 6.01(h) or (i) with respect to the Company
occurs and is continuing, then all unpaid principal of, and premium, if any, and
accrued and unpaid interest on all of the outstanding Notes shall ipso facto
become and be immediately due and payable without any declaration or other act
on the part of the Purchaser. At any time after a declaration of acceleration
with respect to the Notes as described above, the Purchaser may rescind and
cancel such declaration and its consequences:

(a) if the rescission would not conflict with any judgment or decree;

(b) if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of such
acceleration;

(c) to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid;

 

67



--------------------------------------------------------------------------------

(d) if the Company has paid the Purchaser its reasonable compensation and
reimbursed the Purchaser for its expenses, disbursements and advances; and

(e) in the event of the cure or waiver of an Event of Default of the type
described in Section 6.01(f), the Purchaser shall have received an Officers’
Certificate that such Event of Default has been cured or waived.

No such rescission shall affect any subsequent Default or impair any right
consequent thereto.

Section 6.03 Other Remedies. If an Event of Default occurs and is continuing,
the Purchaser may pursue any available remedy to collect the payment of
principal of or interest on the Notes or to enforce the performance of any
provision of the Notes or this Agreement.

The Purchaser may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Purchaser in exercising any right or remedy accruing upon an Event of
Default shall not impair the right or remedy or constitute a waiver of or
acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative. The assertion or employment of
any right or remedy hereunder shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

If the Purchaser has instituted any proceeding to enforce any right or remedy
under this Agreement and such proceeding has been discontinued or abandoned for
any reason, or has been determined adversely to the Purchaser, then and in every
such case, subject to any determination in such proceedings, the Company, and
the Purchaser shall be restored severally and respectively to their former
positions hereunder and thereafter all rights and remedies of the Purchaser
shall continue as though no such proceeding had been instituted.

Section 6.04 Waiver of Past Defaults. The Purchaser may waive any existing
Default or Event of Default under this Agreement, and its consequences. When a
Default is waived, it is deemed cured, but no such waiver shall extend to any
subsequent or other Default or impair any consequent right.

Section 6.05 Priorities. Subject to the terms of the Security Documents and the
Intercreditor Agreement with respect to any proceeds of Collateral, if the
Purchaser collects any money or property pursuant to this Article 6, it shall
pay out the money or property, together with other amounts held by the Purchaser
under this Agreement, in the following order:

FIRST: to the Purchaser for amounts due under Article 7;

SECOND: to the Purchaser for amounts due and unpaid on the Notes for principal
and interest; and

THIRD: to the Company, or to the extent the Purchaser collects any amount for
any Guarantor, to such Guarantor.

Section 6.06 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Agreement or in any suit against the Purchaser for any
action taken or omitted by it as Purchaser, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section does not apply to a suit by the
Purchaser.

 

68



--------------------------------------------------------------------------------

Section 6.07 Waiver of Stay or Extension Laws. The Company (to the extent it may
lawfully do so) shall not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force, which may affect the
covenants or the performance of this Agreement; and the Company (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and shall not hinder, delay or impede the execution of any power
herein granted to the Purchaser, but shall suffer and permit the execution of
every such power as though no such law had been enacted.

ARTICLE 7

REIMBURSEMENT AND INDEMNITY

The Company shall reimburse the Purchaser upon request for all reasonable
disbursements, advances, and out-of-pocket expenses incurred or made by it,
including costs of collection, in addition to the compensation for its services.
Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Purchaser’s agents, counsel, accountants and
experts. The Company shall indemnify the Purchaser and hold the Purchaser
harmless against any and all loss, liability or expense (including attorneys’
fees) incurred by it in connection with this Agreement, the other Notes
Documents and the transactions contemplated hereby and thereby. The Purchaser
shall notify the Company promptly of any claim for which it may seek indemnity.
Failure by the Purchaser to so notify the Company shall not relieve the Company
of its obligations hereunder. The Company shall defend the claim and the
Purchaser may have separate counsel and the Company shall pay the fees and
expenses of such counsel. The Company need not reimburse any expense or
indemnify against any loss, liability or expense incurred by the Purchaser
through the Purchaser’s own willful misconduct, gross negligence or bad faith.

The Company’s payment obligations pursuant to this Section shall survive the
redemption and payment in full of the Notes and all other Notes Obligations and
the termination of this Agreement and the other Notes Documents.

If the Purchaser incurs expenses after the occurrence of a Default specified in
Section 6.01(h) or (i) with respect to the Company, the expenses are intended to
constitute expenses of administration under the Bankruptcy Law.

ARTICLE 8

AMENDMENTS

Section 8.01 Amendments, Etc. Except as otherwise set forth in this Agreement
(including Section 8.02 below), no amendment or waiver of any provision of this
Agreement or any other Notes Document, and no consent to any departure by the
Company or any Guarantor therefrom, shall be effective unless in writing signed
by the Purchaser and the Company or the applicable Guarantor, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 8.02 Amendments of Security Documents Without Purchaser’s Consent. From
time to time, the Company, the Guarantors and the Notes Collateral Agent may
amend the Security Documents without the consent of the Purchaser for the
following purposes:

(a) to cure ambiguities, omissions, defects or inconsistencies so long as the
Purchaser shall have received at least ten business days’ prior written notice
thereof and the Company, the Guarantors and the Notes Collateral Agent shall not
have received, within ten business days of the date of such notice to the
Purchaser, a written notice from the Purchaser stating that the Purchaser
objects to such amendment;

 

69



--------------------------------------------------------------------------------

(b) to provide for the assumption by a successor Person of the obligations of
the Company or any Guarantor thereunder;

(c) to add to the covenants of the Company or any Guarantor thereunder for the
ratable benefit of the Purchaser and the Securities Holders or to effect the
surrender any right or power conferred upon the Company or any Guarantor
thereunder;

(d) to make any change that does not adversely affect the rights of the
Purchaser;

(e) to release Collateral from any Lien granted or any Guarantor from its
Guarantee provided, in each case pursuant to this Agreement, the Security
Documents and the Intercreditor Agreement, when permitted or required by this
Agreement, the Security Documents or the Intercreditor Agreement.

After an amendment under this Section becomes effective, the Company shall mail
to the Purchaser a notice briefly describing such amendment. Except as provided
in clause (a) above, the failure to give such notice to the Purchaser, or any
defect in such notice, shall not impair or affect the validity of such
amendment.

ARTICLE 9

GUARANTEES

Section 9.01 Guarantees. Each Guarantor hereby unconditionally and irrevocably
guarantees, jointly and severally, to the Purchaser and its successors and
assigns (a) the full and punctual payment of principal of and interest on the
Notes when due, whether at maturity, by acceleration, by redemption or
otherwise, and all other monetary obligations of the Company under this
Agreement and the Notes and (b) the full and punctual performance within
applicable grace periods of all other obligations of the Company under this
Agreement, the Security Documents, the Intercreditor Agreement and the Notes
(all the foregoing being hereinafter collectively called the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice or further assent
from such Guarantor and that such Guarantor shall remain bound under this
Article 9 notwithstanding any extension or renewal of any Guaranteed Obligation.

Each Guarantor waives presentation to, demand of, payment from and protest to
the Company of any of the Guaranteed Obligations and also waives notice of
protest for nonpayment. Each Guarantor waives notice of any default under the
Notes or the Guaranteed Obligations. The obligations of each Guarantor hereunder
shall not be affected by (1) the failure of the Purchaser to assert any claim or
demand or to enforce any right or remedy against the Company or any other Person
(including any Guarantor) under this Agreement, the Notes, the Security
Documents, the Intercreditor Agreement or any other agreement or otherwise;
(2) any extension or renewal of any thereof; (3) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement,
the Notes, the Security Documents, the Intercreditor Agreement or any other
agreement; (4) the release of any security held by the Purchaser or the Note
Collateral Agent for the Guaranteed Obligations or any of them; (5) the failure
the Purchaser to exercise any right or remedy against any other guarantor of the
Guaranteed Obligations; or (6) except as set forth in Section 9.06, any change
in the ownership of such Guarantor.

Each Guarantor further agrees that its Guarantee herein constitutes a guarantee
of payment, performance and compliance when due (and not a guarantee of
collection) and waives any right to require that any resort be had by the
Purchaser or the Note Collateral Agent to any security held for payment of the
Guaranteed Obligations.

 

70



--------------------------------------------------------------------------------

Except as expressly set forth in Sections 9.02 and 9.06, the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of the Purchaser to assert any claim or demand
or to enforce any remedy under this Agreement, the Notes, the Security
Documents, the Intercreditor Agreement or any other agreement, by any waiver or
modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of such Guarantor or would otherwise
operate as a discharge of such Guarantor as a matter of law or equity.

Each Guarantor further agrees that its Guarantee herein shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by any Holder or the Purchaser upon the
bankruptcy or reorganization of the Company or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Purchaser has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Company to pay the principal of or interest on any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, or to perform or comply
with any other Guaranteed Obligation, each Guarantor hereby promises to and
shall, upon receipt of written demand by the Purchaser, forthwith pay, or cause
to be paid, in cash, to the Purchaser an amount equal to the sum of (A) the
unpaid amount of such Guaranteed Obligations, (B) accrued and unpaid interest on
such Guaranteed Obligations (but only to the extent not prohibited by law) and
(C) all other monetary Guaranteed Obligations of the Company to the Purchaser.

Each Guarantor agrees that, as between it, on the one hand, and the Purchaser,
on the other hand, (i) the maturity of the Guaranteed Obligations hereby may be
accelerated as provided in Article 6 for the purposes of such Guarantor’s
Guarantee herein, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the Guaranteed Obligations guaranteed
hereby, and (ii) in the event of any declaration of acceleration of such
Guaranteed Obligations as provided in Article 6, such Guaranteed Obligations
(whether or not due and payable) shall forthwith become due and payable by such
Guarantor for the purposes of this Section.

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Purchaser in enforcing any rights
under this Section.

Section 9.02 Limitation on Liability. Any term or provision of this Agreement to
the contrary notwithstanding, the maximum aggregate amount of the Guaranteed
Obligations guaranteed hereunder by any Guarantor shall not exceed the maximum
amount that can be hereby guaranteed without rendering this Agreement, as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally.

Section 9.03 Successors and Assigns. This Article 9 shall be binding upon each
Guarantor and its successors and assigns and shall enure to the benefit of the
successors and assigns of the Purchaser and, in the event of any transfer or
assignment of rights the Purchaser, the rights and privileges conferred upon
that party in this Agreement and in the Notes shall automatically extend to and
be vested in such transferee or assignee, all subject to the terms and
conditions of this Agreement.

 

71



--------------------------------------------------------------------------------

Section 9.04 No Waiver. Neither a failure nor a delay on the part of either the
Purchaser or the Securities Holders in exercising any right, power or privilege
under this Article 9 shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege. The rights, remedies and benefits of the Purchaser herein
expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which either may have under this Article 9 at law, in
equity, by statute or otherwise.

Section 9.05 Modification. No modification, amendment or waiver of any provision
of this Article 9, nor the consent to any departure by any Guarantor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Purchaser, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
any Guarantor in any case shall entitle such Guarantor to any other or further
notice or demand in the same, similar or other circumstances.

Section 9.06 Release of Guarantor. A Guarantor shall be released from its
obligations under this Article 9 (other than any obligation that may have arisen
under Section 9.07):

(a) in the event all of the Capital Stock of a Guarantor is sold or spun-off by
the Company; provided that such sale or spin-off complies with Section 4.06 and
in connection therewith the Company delivers to the Purchaser an Officers’
Certificate stating that all conditions provided for in this Agreement relating
to such transaction have been complied with;

(b) upon the designation by the Company of such Restricted Subsidiary that is a
Guarantor as an Unrestricted Subsidiary in accordance with the provisions of
this Agreement; or

(c) upon the release or discharge of any Guarantee or Indebtedness that resulted
in the creation after the Closing Date of the Guarantee pursuant to
Section 4.12.

At the request of the Company, the Purchaser shall execute and deliver an
appropriate instrument evidencing such release.

Upon the release of a Guarantor from its Guarantee, such Guarantor will also be
automatically and unconditionally released from its obligations under the
Security Documents.

Section 9.07 Contribution. Each Guarantor that makes a payment under its
Guarantee shall be entitled upon payment in full of all Guaranteed Obligations
under this Agreement to a contribution from each other Guarantor in an amount
equal to such other Guarantor’s pro rata portion of such payment based on the
respective net assets of all the Guarantors at the time of such payment
determined in accordance with GAAP.

ARTICLE 10

COLLATERAL

Section 10.01 Collateral and Security Documents. The due and punctual payment of
the principal of and interest on the Notes and the Guarantees when and as the
same shall be due and payable, whether on an interest payment date, at maturity,
by acceleration, repurchase, redemption or otherwise, and interest on the
overdue principal of and interest on the Notes and the Guarantees and
performance of all other Obligations of the Company and the Guarantors to the
Purchaser under this Agreement, the

 

72



--------------------------------------------------------------------------------

Notes, the Guarantees, the Intercreditor Agreement and the Security Documents,
according to the terms hereunder or thereunder, shall be secured as provided in
the Security Documents, which define the terms of the Liens that secure the
Obligations, subject to the terms of the Intercreditor Agreement. The Purchaser,
the Company and the Guarantors hereby acknowledge and agree that the Notes
Collateral Agent holds the Collateral in trust for the benefit of the Purchaser
and the other Secured Parties pursuant to the terms of the Security Documents
and the Intercreditor Agreement. The Company shall deliver to the Notes
Collateral Agent copies of all documents required to be filed pursuant to the
Security Documents, and shall do or cause to be done all such acts and things as
may be reasonably required by the next sentence of this Section 10.01, to assure
and confirm to the Notes Collateral Agent the first-priority security interest
in the Notes Priority Collateral and the second-priority lien in the ABL
Priority Collateral contemplated hereby, by the Security Documents or any part
thereof, as from time to time constituted, so as to render the same available
for the security and benefit of this Agreement and of the Notes secured pursuant
hereto, according to the intent and purposes herein expressed. The Company
shall, and shall cause its Subsidiaries to, take any and all actions and make
all filings, registrations and recordations (including the filing of Uniform
Commercial Code financing statements, continuation statements and amendments
thereto) in all such jurisdictions reasonably required to cause the Security
Documents to create, perfect and maintain, as security for the Obligations of
the Company and the Guarantors to the Purchaser under this Agreement, the Notes,
the Guarantees, the Intercreditor Agreement and the Security Documents, a valid
and enforceable perfected Lien and security interest in and on all of the
Collateral (subject to the terms of the Intercreditor Agreement and the Security
Documents), in favor of the Notes Collateral Agent for the benefit of the
Purchaser and the other Secured Parties subject to no Liens other than Liens
permitted pursuant to this Agreement.

Section 10.02 Non-Impairment of Liens. Any release of Collateral permitted by
Section 10.03 shall be deemed not to impair the Liens under this Agreement and
the Security Documents in contravention thereof.

Section 10.03 Release of Collateral. (a) Subject to Section 10.03(b), Collateral
may be released from the Lien and security interest created by the Security
Documents at any time or from time to time in accordance with the provisions of
the Security Documents, the Intercreditor Agreement and this Agreement.
Notwithstanding anything to the contrary in any Security Document, the Liens on
Collateral securing the Notes shall be immediately released with respect to the
relevant Collateral under any one or more of the following circumstances:

(i) to enable the disposition of such property or assets, including Capital
Stock (other than to the Company or a Guarantor) to the extent not prohibited by
Section 4.06;

(ii) in the case of a Guarantor that is released from its Guarantee, the release
of the property and assets of such Guarantor;

(iii) with respect to Collateral that is Capital Stock, upon the dissolution or
liquidation of the issuer of that Capital Stock that is not prohibited by this
Agreement or upon the release of a Guarantor that has pledged such Capital
Stock;

(iv) pursuant to an amendment, supplement or waiver in accordance with
Article 8; or

(v) upon the payment in full of the principal of, and together with accrued and
unpaid interest on, the Notes and all other obligations under this Agreement,
the Guarantees and the Security Documents that are then due and payable (other
than contingent indemnification obligations that, pursuant to the terms of this
Agreement and the Security Documents, survive the termination thereof).

 

73



--------------------------------------------------------------------------------

(b) The second-priority Lien on the ABL Priority Collateral securing the Notes
and the Guarantees will terminate and be released automatically if the
first-priority Liens on the ABL Priority Collateral are released by the Bank
Collateral Agent (unless, at the time of such release of such first-priority
Liens, an Event of Default shall have occurred and be continuing), other than
(i) in connection with a Discharge of ABL Obligations under the Credit Agreement
or (ii) to the extent prohibited under this Agreement. Notwithstanding the
existence of an Event of Default, the second-priority Liens on the ABL Priority
Collateral securing the Notes and the Guarantees shall also terminate and be
released automatically to the extent the first-priority Liens on the ABL
Priority Collateral are released by the Bank Collateral Agent in connection with
a sale, transfer or disposition of ABL Priority Collateral that occurs in
connection with the foreclosure of, or other exercise of remedies with respect
to, ABL Priority Collateral by the Bank Collateral Agent (except with respect to
any proceeds of such sale, transfer or disposition that remain after
satisfaction in full of the Lenders Debt).

Section 10.04 Suits to Protect the Collateral. (a) Subject to the provisions of
the Security Documents and the Intercreditor Agreement, the Purchaser may or may
direct the Notes Collateral Agent to take all actions it determines in order to:

(i) enforce any of the terms of the Security Documents; and

(ii) collect and receive any and all amounts payable in respect of the Notes
Obligations.

(b) Subject to the provisions of the Security Documents and the Intercreditor
Agreement, the Purchaser and the Notes Collateral Agent shall have power to
institute and to maintain such suits and proceedings as the Purchaser may
determine to prevent any impairment of the Collateral by any acts which may be
unlawful or in violation of any of the Security Documents or this Agreement, and
such suits and proceedings as the Purchaser may determine to preserve or protect
its interests in the Collateral. Nothing in this Section 10.04 shall be
considered to impose any such duty or obligation to act on the part of the
Purchaser.

Section 10.05 Purchaser Protected. In no event shall any purchaser in good faith
of any property purported to be released hereunder be bound to ascertain the
authority of the Notes Collateral Agent or the Purchaser to execute the release
or to inquire as to the satisfaction of any conditions required by the
provisions hereof for the exercise of such authority or to see to the
application of any consideration given by such purchaser or other transferee;
nor shall any purchaser or other transferee of any property or rights permitted
by this Article 10 to be sold be under any obligation to ascertain or inquire
into the authority of the Company or the applicable Guarantor to make any such
sale or other transfer.

Section 10.06 Powers Exercisable by Receiver or Trustee. In case the Collateral
shall be in the possession of a receiver or trustee, lawfully appointed, the
powers conferred in this Article 10 upon the Company or a Guarantor with respect
to the release, sale or other disposition of such property may be exercised by
such receiver or trustee, and an instrument signed by such receiver or trustee
shall be deemed the equivalent of any similar instrument of the Company or a
Guarantor or of any Officer or Officers thereof required by the provisions of
this Article 10.

Section 10.07 Release Upon Termination of the Company’s Obligations. In the
event that the Company delivers to the Purchaser an Officers’ Certificate
certifying that payment in full of the principal of, together with accrued and
unpaid interest on, the Notes and all other Notes Obligations under this

 

74



--------------------------------------------------------------------------------

Agreement, the Notes, the Guarantees and the Security Documents that are due and
payable at or prior to the time such principal, together with accrued and unpaid
interest, are paid (other than contingent indemnification obligations that,
pursuant to the terms of this Agreement and the Security Documents, survive the
termination thereof) the Purchaser shall deliver to the Company and the Notes
Collateral Agent a notice stating that the Purchaser disclaims and gives up any
and all rights it has in or to the Collateral and any rights it has under the
Security Documents, and upon receipt by the Notes Collateral Agent of such
notice the Notes Collateral Agent shall be deemed not to hold a Lien in the
Collateral on behalf of the Purchaser and shall do or cause to be done all acts
reasonably necessary to release such Lien as soon as is reasonably practicable.

Section 10.08 Designations. Except as provided in the next sentence, for
purposes of the provisions hereof and the Intercreditor Agreement requiring the
Company to designate Indebtedness for the purposes of the term “Lenders Debt” or
any other such designations hereunder or under the Intercreditor Agreement, any
such designation shall be sufficient if the relevant designation is set forth in
writing, signed on behalf of the Company by an Officer and delivered to the
Purchaser, the Notes Collateral Agent and the Bank Collateral Agent. For all
purposes hereof and the Intercreditor Agreement, the Company hereby designates
the Obligations pursuant to the Credit Agreement as “Lenders Debt”.

Section 10.09 Limitation on Stock Collateral. (a) The Capital Stock and other
securities of a Subsidiary of the Company that are owned by the Company or any
Guarantor will constitute Notes Priority Collateral only to the extent that such
Capital Stock and other securities can secure the Notes without Rule 3-16 of
Regulation S-X under the Securities Act (or any other U.S. federal law, rule or
regulation) requiring separate financial statements of such Subsidiary to be
filed with the SEC (or any other U.S. federal governmental agency). In the event
that Rule 3-16 of Regulation S-X under the Securities Act requires or is
amended, modified or interpreted by the SEC to require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the SEC (or any other governmental agency)
of separate financial statements of any Subsidiary due to the fact that such
Subsidiary’s Capital Stock and other securities secure the Notes, then the
Capital Stock and other securities of such Subsidiary shall automatically be
deemed not to be part of the Notes Priority Collateral (but only to the extent
necessary to not be subject to such requirement). In such event, the Security
Documents may be amended or modified, without the consent of the Purchaser, to
the extent necessary to release the first-priority security interests in the
Capital Stock and other securities that are so deemed to no longer constitute
part of the Notes Priority Collateral.

(b) In the event that Rule 3-16 of Regulation S-X under the Securities Act is
amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) such Subsidiary’s Capital Stock and other securities to
secure the Notes in excess of the amount then pledged without the filing with
the SEC (or any other U.S. federal governmental agency) of separate financial
statements of such Subsidiary, then the Capital Stock and other securities of
such Subsidiary shall automatically be deemed to be a part of the Notes Priority
Collateral (but only to the extent necessary to not be subject to any such
financial statement requirement). In such event, the Security Documents may be
amended or modified, without the consent of the Purchaser to the extent
necessary to subject to the Liens under the Security Documents such additional
Capital Stock and other securities.

 

75



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.01 Notices. Any notice or communication shall be in writing and
delivered in person or mailed by first-class mail addressed as follows:

if to the Company or any Guarantor:

LSB Industries, Inc.

16 South Pennsylvania Avenue

Oklahoma City, Oklahoma 73107

Attention: Mark T. Behrman

if to the Purchaser:

LSB FUNDING LLC

350 Park Avenue, 14th Floor

New York, NY 10022

Attn: Legal Department

with a copy to (which shall not constitute notice):

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601

Attention: Gregory J. Bynan

The Company, any Guarantor or the Purchaser by notice to the other may designate
additional or different addresses for subsequent notices or communications.

Section 11.02 Legal Holidays. If a payment date is a Legal Holiday, payment
shall be made on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period.

Section 11.03 Governing Law. This Agreement, the Notes and the Guarantees shall
be governed by, and construed in accordance with, the laws of the State of New
York without giving effect to applicable principles of conflicts of law to the
extent that the application of the law of another jurisdiction would be required
thereby.

Section 11.04 No Recourse Against Others. No director, officer, employee,
incorporator or stockholder of the Company or any Guarantor shall have any
liability for any obligations of the Company or any Guarantor under the Notes,
any Guarantee or this Agreement or for any claim based on, in respect of, or by
reason of such obligations or their creation. The Purchaser by accepting the
Notes waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes.

Section 11.05 Successors and Assigns. All agreements of the Company and the
Guarantors in this Agreement and the Notes shall bind its successors and assigns
permitted hereby; provided that neither the Company nor any Guarantor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Purchaser (and any attempted assignment or transfer
by the Company or any Guarantor without such consent shall be null and void);
provided further that the Purchaser shall not assign the Notes or any of its
rights under this Agreement or any other Notes

 

76



--------------------------------------------------------------------------------

Document unless (a) such assignment is made to an institutional “accredited
investor” (as defined in Regulation D under the Securities Act), (b) such
assignee makes the representations set forth in Section 12.01 in connection with
such assignment, (c) such assignment does not require registration under the
Securities Act, and (d) if requested, an opinion of counsel reasonably
acceptable to the Company is delivered to the Company confirming that no such
registration under the Securities Act is required. All agreements of the
Purchaser in this Agreement shall bind its successors and assigns.

Section 11.06 Multiple Originals. The parties may sign any number of copies of
this Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Agreement.

Section 11.07 Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Agreement have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

Section 11.08 Electronic Transactions. The parties hereto agree that the
transactions described herein may be conducted and related documents may be
stored by electronic means. Copies, telecopies, facsimiles, electronic files and
other reproductions of original executed documents shall be deemed to be
authentic and valid counterparts of such original documents for all purposes,
including the filing of any claim, action or suit in the appropriate court of
law.

Section 11.09 Intercreditor Agreement Governs. Reference is made to the
Intercreditor Agreement. The Purchaser (a) consents to the subordination of
Liens provided for in the Intercreditor Agreement, and (b) agrees that it will
be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement. The foregoing provisions are intended as an inducement
to the lenders under the Credit Agreement to extend credit and such lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

Section 11.10 Jurisdiction; Consent to Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, the Notes or
any other Notes Document, or for recognition or enforcement of any judgment, and
the Company and each Guarantor hereby irrevocably and unconditionally agrees
that all claims arising out of or relating to this Agreement, the Notes or any
other Notes Document brought by it shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Purchaser may
otherwise have to bring any action or proceeding relating to this Agreement, the
Notes or any other Notes Document against the Company or any Guarantor or any of
its properties in the courts of any jurisdiction.

(b) The Company and each Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement, the Notes or any other Notes Document in
any court referred to in paragraph (a) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

77



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement, the
Notes or any other Notes Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

Section 11.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTES ANY OTHER NOTES DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

ARTICLE 12

INVESTMENT REPRESENTATIONS; RESTRICTIVE LEGEND

Section 12.01 Investment Representations. The Purchaser individually (but not on
behalf of any other subsequent holder of the Notes) represents and warrants that
as of the Closing Date:

(a) The Purchaser has been advised that the Notes have not been registered under
the Securities Act or any state securities laws and, therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available. The Purchaser is aware that the Company is under no obligation to
effect any such registration with respect to the Notes or to file for or comply
with any exemption from registration. The Purchaser is receiving the Notes from
the Company hereunder for its own account and not with a view to, or for resale
in connection with, the distribution thereof in violation of the Securities Act.

(b) The Purchaser has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of such
investment, is able to incur a complete loss of such investment and to bear the
economic risk of such investment for an indefinite period of time. The Purchaser
is an “accredited investor” as that term is defined in Regulation D under the
Securities Act.

Section 12.02 Restrictive Legend. Each Note shall bear a legend in substantially
the following form:

“THIS NOTE WAS ISSUED IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT COVERING THE TRANSFER OR AN OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUER THAT SUCH REGISTRATION UNDER THE ACT IS NOT REQUIRED.”

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

ISSUER: LSB INDUSTRIES, INC. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Interim CEO GUARANTORS: CEPOLK HOLDINGS,
INC. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   President CHEMEX I CORP. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   President CHEMICAL PROPERTIES L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP CHEMICAL TRANSPORT L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP CHEROKEE NITROGEN L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   President

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

CHEROKEE NITROGEN HOLDINGS, INC. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP CLIMACOOL CORP. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP THE CLIMATE CONTROL GROUP, INC.
By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP CLIMATECRAFT, INC. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP CLIMATECRAFT TECHNOLOGIES, INC.
By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP CLIMATE MASTER, INC. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP CONSOLIDATED INDUSTRIES L.L.C.
By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   President

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EDC AG PRODUCTS COMPANY L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP EL DORADO ACID, L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP EL DORADO ACID II, L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP EL DORADO AMMONIA L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP EL DORADO CHEMICAL COMPANY By:
 

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   President EL DORADO NITRIC L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP EL DORADO NITROGEN, L.P. By El
Dorado Acid, L.L.C., its general partner By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Manager

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

INTERNATIONAL ENVIRONMENTAL CORPORATION By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP KOAX CORP. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP LSB CAPITAL L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP LSB CHEMICAL L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP LSB-EUROPA LIMITED By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP PRYOR CHEMICAL COMPANY By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP SUMMIT MACHINE TOOL
MANUFACTURING L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

THERMACLIME TECHNOLOGIES, INC. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP TRISON CONSTRUCTION, INC. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP XPEDIAIR, INC. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   President ZENA ENERGY L.L.C. By:  

/s/ Daniel D Greenwell

Name:   Daniel D Greenwell Title:   Executive VP

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

PURCHASER: LSB FUNDING LLC By:  

Anthony D. Minella

Name:   Anthony D. Minella Title:   Manager

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Note

THIS NOTE WAS ISSUED IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT COVERING THE TRANSFER OR AN OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUER THAT SUCH REGISTRATION UNDER THE ACT IS NOT REQUIRED.

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE PRICE, THE TOTAL AMOUNT
OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF THE
NOTE, PLEASE CONTACT LSB INDUSTRIES, INC. 16 SOUTH PENNSYLVANIA AVENUE OKLAHOMA
CITY, OKLAHOMA 73107 ATTENTION: MARK T. BEHRMAN.

[Remainder of Page Intentionally Left Blank.]

 

A-1



--------------------------------------------------------------------------------

[Form of] PROMISSORY NOTE

 

$                          , 20        Note No.                         

FOR VALUE RECEIVED, the undersigned, LSB Industries, Inc., a Delaware
corporation (the “Issuer”), hereby unconditionally promises to pay to LSB
Funding LLC, a Delaware limited liability company (the “Purchaser”), in lawful
money of the United States of America and in immediately available funds, the
principal amount of          DOLLARS ($        ), at such times and at such
place as are specified in, and in accordance with the provisions of, the Note
Purchase Agreement (as hereinafter defined). This Promissory Note (this “Note”)
is referred to in and was executed and delivered pursuant to that certain Note
Purchase Agreement dated as of November 9, 2015 (as amended, restated, modified
or supplemented from time to time, the “Note Purchase Agreement”) among the
Issuer, the Purchaser and the other parties thereto, to which reference is
hereby made for a statement of the terms and conditions under which this Note is
to be made and repaid. All capitalized terms used herein shall, unless otherwise
defined, have the meanings for purposes hereof assigned to such terms in the
Note Purchase Agreement.

The Issuer further promises to pay interest on the outstanding unpaid principal
amount hereof, as provided in the Note Purchase Agreement, from the date hereof
until payment in full hereof at the rate or rates per annum specified in
Section 2.02 of the Note Purchase Agreement. Interest shall be payable with
respect to the Note, in arrears, on the dates, and upon the occurrence and
continuance of the events, specified in Section 2.02 of the Note Purchase
Agreement or as otherwise provided therein.

The Obligations under this Note and under the Note Purchase Agreement are
guaranteed by the Guarantors pursuant to the terms specified in Article 9 of the
Note Purchase Agreement.

The Issuer and each endorser, guarantor and surety of this Note hereby, to the
extent permitted by applicable law, waive presentment, demand, notice, protest
and all other formalities of any kind. In any action on this Note, to the extent
permitted by applicable law, the Purchaser or its permitted assignee need not
produce or file the original of this Note, but need only file a photocopy of
this Note certified by the Purchaser or such permitted assignee to be a true and
correct copy of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under any
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note. Whenever in this Note reference is
made to the Purchaser or the Issuer, such reference shall be deemed to include,
as applicable, a reference to their respective successors and permitted assigns.
The provisions of this Note shall be binding upon and shall inure to the benefit
of such successors and permitted assigns. The Issuer’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Issuer.

[Signature Page Follows]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Note as of the date
first written above.

 

LSB INDUSTRIES, INC., a Delaware corporation By:  

 

Name:   Title:  

[SIGNATURE PAGE TO PROMISSORY NOTE]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Commitment Letter

[Separately Attached.]



--------------------------------------------------------------------------------

Schedule 3.04

List of Subsidiaries

 

Name       

Jurisdiction of

Organization

   Type of Entity

Material Subsidiaries

     

1.

 

Cherokee Nitrogen L.L.C.

  

Oklahoma

  

Limited Liability Company

2.

 

Climate Master, Inc.

  

Delaware

  

Corporation

3.

 

Consolidated Industries L.L.C.

  

Oklahoma

  

Limited Liability Company

4.

 

EDC Ag Products Company L.L.C.

  

Oklahoma

  

Limited Liability Company

5.

 

El Dorado Ammonia L.L.C.

  

Oklahoma

  

Limited Liability Company

6.

 

El Dorado Chemical Company

  

Oklahoma

  

Corporation

7.

 

El Dorado Nitrogen, L.P.

  

Texas

  

Limited Partnership

8.

 

LSB Chemical L.L.C.

  

Oklahoma

  

Limited Liability Company

9.

 

Pryor Chemical Company

  

Oklahoma

  

Corporation

Other Subsidiaries

     

10.

 

CEPOLK Holdings, Inc.

  

Oklahoma

  

Corporation

11.

 

Chemex I Corp.

  

Oklahoma

  

Corporation

12.

 

Chemical Properties L.L.C.

  

Oklahoma

  

Limited Liability Company

13.

 

Chemical Transport L.L.C.

  

Oklahoma

  

Limited Liability Company

14.

 

Cherokee Nitrogen Holdings, Inc.

  

Oklahoma

  

Corporation

15.

 

ClimaCool Corp.

  

Oklahoma

  

Corporation

16.

 

The Climate Control Group, Inc.

  

Oklahoma

  

Corporation



--------------------------------------------------------------------------------

Name       

Jurisdiction of

Organization

   Type of Entity

17.

  ClimateCraft, Inc.    Oklahoma    Corporation

18.

  ClimateCraft Technologies, Inc.    Oklahoma    Corporation

19.

  El Dorado Acid, L.L.C.    Oklahoma    Limited Liability Company

20.

  El Dorado Acid II, L.L.C.    Oklahoma    Limited Liability Company

21.

  El Dorado Nitric L.L.C.    Oklahoma    Limited Liability Company

22.

  International Environmental Corporation    Oklahoma    Corporation

23.

  Koax Corp.    Oklahoma    Corporation

24.

  LSB Capital L.L.C.    Oklahoma    Limited Liability Company

25.

  LSB-Europa Limited    Oklahoma    Corporation

26.

  Summit Machine Tool Manufacturing L.L.C.    Oklahoma    Limited Liability
Company

27.

  ThermaClime Technologies, Inc.    Oklahoma    Corporation

28.

  TRISON Construction, Inc.    Oklahoma    Corporation

29.

  XpediAir, Inc.    Oklahoma    Corporation

30.

  Zena Energy L.L.C.    Oklahoma    Limited Liability Company



--------------------------------------------------------------------------------

Schedule 3.07(a)

List of Mortgaged Properties

 

Street Address

  

Name of Record Owner

   Maximum Secured Amount

1080 Industrial Drive

Cherokee, AL 35616

   Cherokee Nitrogen Holdings, Inc.    $5,933,000

7300 S.W. 44th Street

Oklahoma City, OK 73149

   Climate Master, Inc.    $8,000,000

4500 North West Avenue

El Dorado, AR 71730

   El Dorado Chemical Company    N/A

5000 I-40 West

Oklahoma City, OK 73128

   International Environmental Corporation    $3,573,864

4463 Hunt Street

Pryor, OK 74361

   Pryor Chemical Company    $1,435,541

4700 West Point Boulevard

Oklahoma City, OK 73139

   Climate Master, Inc.    $5,317,554

510 North Indiana Avenue

Oklahoma City, OK 73106

   Koax Corp.    $717,000

1431 NW 3rd Street

Oklahoma City, OK 73106

   Consolidated Industries L.L.C.    $1,069,829

15 South Virginia Avenue

Oklahoma City, OK 73106

   Consolidated Industries L.L.C.    $912,452

5100 I-40 West

Oklahoma City, OK 73128

   ThermaClime Technologies, Inc.    $3,573,864



--------------------------------------------------------------------------------

Schedule 3.07(d)

List of Control Agreements

 

Owner

  

Bank

   A/C Number    A/C Type

Wells Fargo Capital Finance, Inc./LSB Industries, Inc.

   JP Morgan Chase    623811973    Depository



--------------------------------------------------------------------------------

Schedule 4.13

El Dorado Capital Expenditures

 

Description    Amount ($ in 000’s)  

Engineering/License Fees/Commissioning

   $ 8,875   

Equipment – LSB Direct

   $ 23,227   

Equipment/Equipment Install

   $ 474   

Mechanical/Piping

   $ 58,566   

Insulation

   $ 8,644   

Painting

   $ 4,277   

Electrical/Instrumentation

   $ 13,126   

Concrete/Site Work

   $ 8,034   

Structural Steel

   $ 1,378   

Buildings/Architectural

   $ 13,142   

Heat Trace/Steam

   $ 2,667   

Instrument Purchase

   $ 1,044   

Freight/Taxes/Other Direct Costs

   $ 486   

Leidos Engineering/ GC

   $ 7,089   

Leidos Profit (4.5%)

   $ 3,528   

Other – Misc. (“Contingency”)1

   $ 20,549   

Total Base Costs

   $ 175,106   

Tier 1 Contingency

   $ 23,000   

Tier 2 Contingency

   $ 23,000      

 

 

 

Total Estimated Costs

   $ 221,106   

Capitalized Interest

   $ 20,000   

Grand Total

   $ 241,106   

 

1  This is an estimated amount for miscellaneous supplies, valves, labor that
are expected to be spent but not yet identified via engineering or constructions
crews.